Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      1 of1103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75240
                                                                           #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  JAWAD A. AYAZ AS TRUSTEE OF THE
  SHIV VENKATASETTY 2016 TRUST,
  derivatively on behalf of RESIDEO
                                                     C.A. No.
  TECHNOLOGIES, INC.,

         Plaintiff,

         v.

  MICHAEL G. NEFKENS, JOSEPH D. RAGAN
  III, NICCOLO DE MASI, PAUL DENINGER,
  ROGER FRADIN, JACK LAZAR, NINA
  RICHARDSON, ANDREW TEICH, and
  SHARON WIENBAR,

         Defendants,

         and

  RESIDEO TECHNOLOGIES, INC.,

         Nominal Defendant.


                       SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Jawad A. Ayaz as Trustee of the Shiv Venkatasetty 2016 Trust (“Plaintiff”), by

his undersigned attorneys, derivatively and on behalf of Nominal Defendant Resideo

Technologies, Inc. (“Resideo” or the “Company”), files this Verified Shareholder Derivative

Complaint against Individual Defendants Michael G. Nefkens, Joseph D. Ragan III, Niccolo de

Masi, Paul Deninger, Roger Fradin, Jack Lazar, Nina Richardson, Andrew Teich, and Sharon

Wienbar (collectively, the “Individual Defendants” and together with Resideo, the “Defendants”)

for breaches of their fiduciary duties as directors and/or officers of Resideo, unjust enrichment,

abuse of control, gross mismanagement, waste of corporate assets, and violations of Section 14(a)



                                                1
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      2 of2103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75241
                                                                           #: 2




of the Securities Exchange Act of 1934 (the “Exchange Act”). As for his complaint against the

Individual Defendants, Plaintiff alleges the following based upon personal knowledge as to himself

and his own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other things,

a review of the Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Resideo, legal filings, news reports, securities analysts’ reports

and advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Resideo’s directors and officers from October 29, 2018 through the present (the “Relevant

Period”).

       2.      Based in Austin, Texas, Resideo produces and distributes home comfort

technology, including thermostats and air-conditioning products, Residential Thermal Solutions

(“RTS”) products, such as boilers and water heaters, and home security solutions, including

sensors, video cameras, and security panels.

       3.      Resideo was created in late 2018 as an amalgamation of various business units and

products that were formerly part of Honeywell International Inc. (“Honeywell”), a multinational

technology and manufacturing company that provides industrial products, aerospace systems, and

engineering services, among other things. The resultant entity was “spun off” from Honeywell as

a standalone company, and began trading publicly on the New York Stock Exchange (“NYSE”)




                                                  2
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      3 of3103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75242
                                                                           #: 3




on October 29, 2018 (the “Spin-Off’). In connection with the Spin-Off, over 65 million Resideo

shares were sold for over $1.4 billion.

       4.      Beginning shortly before the Spin-Off, and continuing throughout the Relevant

Period, the Individual Defendants continually extolled the Company’s business prospects to the

investing public, making detailed statements about the Company’s operations and product

offerings, and representing that Resideo was well-prepared to establish itself in the market as an

independent company.

       5.      For instance, during a conference call with analysts and investors held on October

11, 2018, only several weeks before the completion of the Spin-Off, the Company’s then-Chief

Executive Officer (“CEO”), Defendant Michael G. Nefkens (“Nefkens”) stated the following

regarding Resideo:

       We have great growth prospects, and we are the leader right now in connecting a
       lot of the stuff in the home that no one sees, like water heaters, boiler controls, leak
       detection, and we have the scale and capability to innovate and be a major player
       in this space.

       6.      The Individual Defendants continued to tout the Company’s prospects over the

course of the next year, representing, among other things, that (1) each of the Company’s Products

& Solutions business units, including the Company’s RTS business and thermostats business,

occupied a leading position in their respective markets; (2) the Company had begun the rollout of

new, cutting edge products to significant customers such as ADT Inc. (“ADT”), the largest security

company in the U.S.; and (3) the Company was accelerating the development of new, potentially

lucrative products, which would further enhance the growth of the Company’s business segments.

       7.      However, the Individual Defendants’ optimistic representations scarcely reflected

the Company’s true condition. From the moment Resideo began its life as a standalone entity, the




                                                  3
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      4 of4103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75243
                                                                           #: 4




Company faced staggering problems at practically every level of its operations. Such problems

included the following:

           (a)    the Company had few to no value engineers, i.e., expert personnel needed to

                  control the costs of certain components such as raw materials, packaging, and

                  electrical components, as practically all of the Company’s value engineering

                  teams had been siphoned off by Honeywell prior to the Spin-Off;

           (b)    the Company faced numerous problems with its supply chains and inventory,

                  resulting in backorders and severe product shortages. These problems were in

                  part caused by Resideo’s lack of value engineers, and by the fact that the Spin-

                  Off had substantially reduced the Company’s manufacturing capabilities;

           (c)    certain of the Company’s security products, as well as the Company’s T-Series

                  line of thermostats, which made up the core of the Company’s residential

                  thermostats portfolio, were rapidly becoming obsolete in the face of competing

                  products that made use of more modern technology;

           (d)    the Company’s Total Connected Comfort application (the “TCC App”), which

                  allows users to interface with T-Series thermostats and other types of

                  thermostats, was plagued by crashes, service outages, and other serious

                  problems;

           (e)    the Company faced contract penalties and related costs associated with the

                  Company’s failure to deliver on contracts with certain Original Equipment

                  Manufacturers (“OEM”), including ADT;

           (f)    as a result of the Spin-Off, the Company lost all of the advantages that had come

                  with operating as a part of a multinational conglomerate such as Honeywell,




                                                4
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      5 of5103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75244
                                                                           #: 5




                     including loss of access to Honeywell’s considerable bargaining power and

                     profitable economies of scale;

            (g)      the Company lacked the personnel, expertise, or technology to rectify any of

                     the above-described problems, or to make good on promises made to investors

                     by the Individual Defendants regarding the Company’s products that were then

                     in development, including “Project GRIP,” a next-generation security platform,

                     and “Project STORM,” a systems integration tool; and

            (h)      the Company lacked overall cohesion and faced integral governance and

                     operational problems stemming from Resideo’s nature as an amalgamation of

                     largely disparate, unrelated business segments that lacked a shared operating

                     history. This also had the effect of making it more difficult for management to

                     reasonably predict the Company’s future earnings or prospects.

       8.         Moreover, the Spin-Off itself was specifically calculated to benefit Honeywell at

the expense of Resideo. In connection with the Spin-Off, Resideo was required to (1) indemnify

Honeywell for up to $140 million annually of Honeywell’s asbestos-related environmental

liabilities; (2) pay Honeywell a one-time, debt-funded dividend of approximately $1.2 billion; and

(3) pay Honeywell tens of millions of dollars annually in royalties stemming from Resideo’s use

of Honeywell’s various trademarks. Each of these liabilities would heavily impair Resideo’s ability

to innovate and operate effectively in a rapidly changing market—a fact that would have been

highly material to potential investors.

       9.         As the Individual Defendants’ later representations would indicate, the Individual

Defendants were well aware of the magnitude of these problems since the Company’s inception,

yet purposefully concealed them from the public.




                                                  5
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      6 of6103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75245
                                                                           #: 6




       10.     The truth began to emerge gradually, beginning in March 2019, when the Company

reduced its 2019 financial guidance, and revealed a 20% decrease in profit in its Product &

Solutions segment, which was purportedly impacted by “one-time spin-related costs.”

       11.     On this news, the price of the Company’s stock dropped from $24.75 per share at

the close of trading on March 6, 2019, to close at $18.96 per share on March 7, 2019.

       12.     Subsequently, on August 7, 2019, the Company revealed further disappointing

results, including a 36% drop in the Company’s earnings before interest, taxes, depreciation, and

amortization (“EBITDA”), supposedly caused by “margin pressures due to product mix

headwinds,” among other things.

       13.     On this news, the price of the Company’s stock dropped to $17.08 per share at the

close of trading on August 8, 2019, down from $17.50 per share at market open that day. The

Company’s stock price continued to fall over the course of the next several trading days, sinking

to $16.45 per share at the close of trading on August 9, 2019, and then to $15.59 per share at the

close of trading on August 12, 2019, the following trading day.

       14.     Shortly afterward, on August 12, 2019, Oppenheimer published an analyst report

lowering its price target for the Company, and revealing that Resideo’s management had

“acknowledged that there is a ‘new normal’ in security and margins should settle in 500bps lower,”

which conflicted with the Individual Defendants’ prior representations as to the benefits that

purportedly soon-to-be launched products such as Project GRIP would provide for the Company.

       15.     On the issuance of this report, the Company’s stock price sank from $15.59 per

share at the close of trading on August 12, 2019, to $15.31 per share at the close of trading on

August 13, 2019, and continued to decline to $14.64 per share at the close of trading on August

14, 2019.




                                                6
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      7 of7103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75246
                                                                           #: 7




       16.       Then, after the close of trading on October 22, 2019, the Company disclosed yet

more lower than expected financial results, including declining sales of non-connected

thermostats. The Individual Defendants indicated, among other things, that “[w]e believe a poor

pre-spin cutover from the prior generation of non-connected thermostats to the T-Series line

impacted the adoption of mid-level T-Series thermostats. The cutover effects became markedly

more pronounced in the third quarter after the prior generation of non-connected thermostats were

discontinued.”

       17.       That same day, the Company revealed, stunningly, that the Company’s Chief

Financial Officer (“CFO”), Defendant Joseph D. Ragan III (“Ragan”), would be stepping down

“to pursue other opportunities.” The Company announced that Defendant Ragan would be

succeeded by non-party Robert Ryder (“Ryder”), who would serve as the Company’s interim CFO.

       18.       On this news, the Company’s stock price plunged by over 37%, falling from $15.23

per share at the close of trading on October 22, 2019, to $9.50 per share at the close of trading on

October 23, 2019.

       19.       At last, on November 7, 2019, during an earnings call held to discuss the

Company’s meager earnings for the third quarter of 2019, Defendant Nefkens revealed, for the

first time, certain of the factors that had contributed to the Company’s dismaying financial

results—and which the Individual Defendants had repeatedly concealed throughout the Relevant

Period—as follows:

       The first factor was gross margin compression. Most of our value engineering
       stopped prior to our spin-off from Honeywell. In a company like ours, product costs
       like components, raw materials and packaging need to be optimized every year to
       keep gross margin strong. Value engineering teams do that. Before we spun off
       from Honeywell, these teams were largely depleted, and we are seeing the effects
       of that in our gross margins” and that seeing any benefit from an effort to rebuild
       those teams would “take 12 to 24 months.

                                               ***


                                                 7
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      8 of8103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75247
                                                                           #: 8




       The second factor is sourcing. We lost some sourcing leverage in direct and indirect
       materials following the spin-off. We've been working with our suppliers for several
       months now to rectify that.

                                              ***

       The third factor is a margin drop associated with the competitive renewal of a
       contract from a large OEM security customer. This contract was secured in 2017
       and first deliveries began a year later, with volume ramp-up in 2019. Contractual
       customer rebates associated with this contract drove further margin decline this
       year.

                                              ***

       The fourth factor is the previously mentioned T-Series thermostat transition. This
       was a transition that began in 2017 from a high-margin product offering to more
       modern but lower-margin series.

                                              ***

       Finally, post-spin inventory write-downs and slow-moving products impacted our
       EBITDA as well.

       20.     On this news, the price of the Company’s stock fell once more, from $10.02 per

share at the close of trading on November 6, 2019, to $9.78 per share at the close of trading on

November 7, 2019, on heavy volume. The Company’s stock price continued to decline over the

course of the next several trading days, sinking to $9.60 per share at the close of trading on

November 8, 2019, and finally settling at $9.02 per share at close on November 11, 2019.

       21.     In total, the above-referenced drops in the price of the Company’s stock represent

a loss of over 39% in value, relative to the Company’s stock price of $28.00 per share at the time

of the Spin-Off on October 29, 2018, and have cost Resideo investors over $1.3 billion.

       22.     Only a few weeks later, on December 2, 2019, Resideo announced that Defendant

Nefkens would be resigning from his position as the Company’s CEO.

       23.     In the following months, new information continued to emerge shedding further

light on the Individual Defendants’ numerous misrepresentations and omissions.




                                                8
Case
 Case1:99-mc-09999
      1:20-cv-00915-UNA
                    Document
                        Document
                             770 Filed
                                 1 Filed
                                       07/06/20
                                          07/07/20
                                                 Page
                                                    Page
                                                      9 of9103
                                                            of 103
                                                                PageID
                                                                   PageID
                                                                       #: 75248
                                                                           #: 9




       24.     For instance, on December 11, 2019, Ryder, the Company’s new interim CFO,

revealed new facts concerning the Company’s dysfunctional operations that the Individual

Defendants had concealed from the public throughout the Relevant Period. Ryder indicated that

he learned of Resideo’s numerous problems shortly after he was appointed interim CFO, and upon

becoming aware of such problems, he immediately reduced the Company’s full year guidance “by

like 35%.” Among other things, Ryder commented on the poor integration of Resideo’s business

segments, stating the following:

       A big thing was a lack of pre-existing standalone business . . . [e]ssentially, the
       whole Products & Solutions business was various businesses within divisions of
       Honeywell. And they kind of picked individual pieces up and kind of threw them
       together and called that Products & Solutions which we’ll talk about. And that kind
       of had some governance ramifications.

       25.     Additionally, during a conference call held on February 27, 2020, the Company’s

lead director, Defendant Andrew Teich (“Teich”) revealed yet more information indicating that

the Individual Defendants were aware that the Company lacked both value engineers and talented

engineers generally throughout the Relevant Period, noting that following the Spin-Off, “there was

an opportunity for talent improvement in the product development areas of P&S., and some of the

lack of that was manifested in our results in 2019. So the problem has been identified.”

       26.     During the Relevant Period, the investing public was under a false impression of

the Company’s business, operations, and prospects.

       27.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,




                                                9
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       10 10
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75249
                                                                           #: 10




inter alia, that: (1) the negative impacts of the Spin-Off on Resideo were far more significant and

pervasive than the Individual Defendants had disclosed, and the royalties and other payments the

Company was required to make to Honeywell would significantly hamper the Company’s ability

to operate effectively and respond to challenges in the market; (2) the Company had virtually no

value engineers, which would prevent the Company from effectively managing certain product

costs; (3) the Company’s supply chains and inventory were pervaded by serious problems, causing

backorders and shortages; (4) the Company’s T-Series thermostats and certain of its security

systems made use of outdated technology and were becoming less relevant in the market; (5) the

Company’s TCC App was plagued by technical problems that reduced its effectiveness; (6) the

Company failed to fulfill contractual obligations to certain of its OEM customers, resulting in

contract penalties; (7) the Company had lost a significant amount of leverage and bargaining power

that it had once been afforded as a part of Honeywell; (8) the Company suffered from fundamental

governance and operational issues owing to its nature as a fusion of largely unrelated business

units without a shared history of operations; (9) the Company lacked the expertise or technology

needed to redress the foregoing problems; (10) due to all of the foregoing, the Individual

Defendants’ representations regarding the Company’s financial guidance, earnings, and overall

prospects were misleading and lacked a reasonable basis in fact; and (11) the Company failed to

maintain internal controls. As a result of the foregoing, Resideo’s public statements were

materially false and misleading at all relevant times.

       28.     The Individual Defendants also breached their fiduciary duties by failing to correct

and/or causing the Company to fail to correct these false and misleading statements and omissions

of material fact, while one of the Individual Defendants engaged in insider trading.




                                                 10
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       11 11
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75250
                                                                           #: 11




       29.     Additionally, in breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

       30.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, the Company’s former CEO, the Company’s former CFO, and the

Company’s former President, Products & Solutions and Chief Innovation Officer (“CIO”) to a

federal securities fraud class action lawsuit pending in the United States District Court for the

District of Minnesota (the “Securities Class Action”) the need to undertake internal investigations,

losses from the waste of corporate assets, and losses due to the unjust enrichment of Individual

Defendants who were improperly over-compensated by the Company, and are costing the

Company millions of dollars.

       31.     The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       32.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s directors, of the substantial likelihood of the directors’ liability in

this derivative action, and of their not being disinterested and/or independent directors, a majority

of the Board cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

       33.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and raise a federal question




                                                 11
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       12 12
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75251
                                                                           #: 12




pertaining to the claims made in the Securities Class Action based on violations of the Securities

Act of 1933 and the Exchange Act.

        34.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        35.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        36.     Venue is proper in this District because Resideo is incorporated in this District. In

addition, a substantial portion of the transactions and wrongs complained of herein occurred in this

District, the Defendants have conducted business in this District, and Defendants’ actions have

had an effect in this District.

                                             PARTIES

        Plaintiff

        37.     Plaintiff is a current shareholder of Resideo. Plaintiff has continuously held Resideo

common stock since the Spin-Off.

        Nominal Defendant Resideo

        38.     Resideo is a Delaware corporation with its principal executive offices at 901 E 6th

Street, Austin, Texas 78702. Resideo’s shares trade on the NYSE under the ticker symbol “REZI.”

        Defendant Nefkens

        39.     Defendant Nefkens served as the Company’s CEO and President from 2018 until

he resigned on May 27, 2020. According to the Company’s Schedule 14A filed with the SEC on

April 24, 2020 (the “2020 Proxy Statement), as of April 15, 2020, Defendant Nefkens beneficially

owned 135,486 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 15, 2020 was $5.04, Defendant Nefkens

owned approximately $682,849 worth of Resideo stock.


                                                 12
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       13 13
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75252
                                                                           #: 13




       40.    For the fiscal year ended December 31, 2019, Defendant Nefkens received

$6,353,165 in compensation from the Company. This included $895,068 in salary, $2,866,654 in

stock awards, $1,433,333 in option awards, $655,200 in non-equity incentive plan compensation,

and $502,910 in all other compensation. For the fiscal year ended December 31, 2018, Defendant

Nefkens received $5,433,958 in compensation from the Company. This included $135,385 in

salary, a $193,227 bonus, $4,104,724 in stock awards, $998,977 in non-equity incentive plan

compensation, and $1,645 in all other compensation.

       41.    The 2020 Proxy Statement stated the following about Defendant Nefkens:

       Prior to joining Resideo, Mr. Nefkens served as the president and chief executive
       officer of Honeywell’s Homes Business since May 2018 and has served as a
       member of the Board since the Spin-Off. Mr. Nefkens served as executive vice
       president and general manager of Regions & Industries at DXC Technology
       Company from April 2017 to February 2018. Mr. Nefkens served as executive vice
       president and general manager of Enterprise Services at Hewlett Packard Enterprise
       Company from November 2015 to April 2017. Prior to that, Mr. Nefkens
       performed a similar role at Hewlett-Packard Co. (“HP Co.”) from December 2012
       to November 2015, having been appointed to the role in an acting capacity in
       August 2012. Previously, Mr. Nefkens served as senior vice president and general
       manager of Enterprise Services in the EMEA region at HP Co. from November
       2009 to August 2012. Mr. Nefkens received his bachelor’s degree in finance from
       Texas Christian University and his M.B.A. from Duke University’s Fuqua School
       of Business. He served as a director of Riverbed Technology, Inc. from September
       2014 to April 2015.

       Defendant Ragan

       42.    Defendant Ragan served as the Company’s CFO from 2018 until he stepped down

on November 6, 2019. According to the 2020 Proxy Statement, as of April 15, 2020, Defendant

Ragan beneficially owned 13,222 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on April 15, 2020 was $5.04,

Defendant Ragan owned approximately $66,638 worth of Resideo stock.




                                              13
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       14 14
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75253
                                                                           #: 14




       43.    For the fiscal year ended December 31, 2019, Defendant Ragan received

$1,958,301 in compensation from the Company. This included $492,885 in salary, $733,310 in

stock awards, $366,662 in option awards, and $365,444 in all other compensation. For the fiscal

year ended December 31, 2018, Defendant Ragan received $1,337,101 in compensation from the

Company. This included $84,615 in salary, a $44,090 bonus, $1,050,108 in stock awards,

$156,237 in non-equity incentive plan compensation, and $2,051 in all other compensation.

       44.    The Company’s Schedule 14A filed with the SEC on April 25, 2019 (the “2019

Proxy Statement”) stated the following about Defendant Ragan:

       Prior to joining the Company, Mr. Ragan served as chief financial officer of
       Honeywell Homes since August 2018. From May 2013 to July 2018, he served as
       chief financial officer of Ferroglobe PLC and Globe Specialty Metals, Inc. (which
       combined with Grupo FerroAtlántica, S.A. in 2015 to form Ferroglobe PLC.). Prior
       to that, he served as chief financial officer of Boart Longyear Limited from 2008 to
       2013. Before his civilian career, Mr. Ragan was a U.S. Army military intelligence
       officer. He was a licensed certified public accountant in the State of Virginia for
       over 20 years and trained as a CPA with Deloitte & Touche LLP. Mr. Ragan
       received his bachelor’s degree in accounting from the University of the State of
       New York and his master’s degree in accounting from George Mason University.

       Defendant de Masi

       45.    Defendant Niccolo de Masi (“de Masi”) served as the Company’s CIO from

February 2019 until his employment with the Company was terminated on March 13, 2020. He

also served as the Company’s President, Products & Solutions and as a Company director from

February 2019 and October 2018, respectively, until he resigned from those positions on January

6, 2020. According to the 2020 Proxy Statement, as of April 15, 2020, Defendant de Masi

beneficially owned 64,738 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 15, 2020 was $5.04, Defendant

de Masi owned approximately $326,279 worth of Resideo stock.




                                               14
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       15 15
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75254
                                                                           #: 15




       46.    For the fiscal year ended December 31, 2019, Defendant de Masi received

$4,010,936 in compensation from the Company. This included $589,931 in salary, $1,807,938 in

stock awards, $903,980 in option awards, $345,938 in non-equity incentive plan compensation,

and $363,149 in all other compensation.

       47.    The 2019 Proxy Statement stated the following about Defendant de Masi:

       Mr. de Masi has been the President, Products and Solutions and Chief Innovation
       Officer at Resideo since February 2019. He has been a member of Resideo’s Board
       since October 2018. Mr. de Masi has been a member of the board of directors of
       Glu Mobile, Inc. since January 2010, and has served as chairman since December
       2014, as interim chairman from July 2014 to December 2014 and as president and
       chief executive officer from January 2010 to November 2016. Mr. de Masi also
       served as the president of Essential Products, Inc., a mobile phone hardware
       company, from November 2016 to October 2018. Mr. de Masi received his B.A.
       and M.A. degrees in physics from Cambridge University. Mr. de Masi previously
       served as a director of Xura, Inc. from November 2015 until its sale in August 2016.

       Defendant Deninger

       48.    Defendant Paul Deninger (“Deninger”) has served as a Company director since

2018. He also serves as the Chair of the Company’s Finance Committee, and as a member of the

Audit Committee and the Innovation and Technology Committee. According to the 2020 Proxy

Statement, as of April 15, 2020, Defendant Deninger beneficially owned 11,377 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 15, 2020 was $5.04, Defendant Deninger owned approximately $57,340

worth of Resideo stock.

       49.    For the fiscal year ended December 31, 2019, Defendant Deninger received

$234,999 in compensation from the Company, which included $115,000 in fees earned or paid in

cash and $119,999 in stock awards.

       50.    The 2020 Proxy Statement stated the following about Defendant Deninger:




                                               15
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       16 16
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75255
                                                                           #: 16




       Mr. Deninger served as a senior advisor to Evercore Inc., a publicly held investment
       banking advisory firm, from June 2016 to February 2020. Mr. Deninger served as
       a senior managing director with Evercore from February 2011 to June 2016. From
       December 2003 until October 2010, Mr. Deninger served as a vice chairman at
       Jefferies Group LLC, a wholly-owned subsidiary of Jefferies Financial Group Inc.,
       a diversified financial services company. Prior to that, he served as chairman and
       chief executive officer of Broadview International LLC, a mergers and acquisitions
       advisory firm focused on the technology industry. Mr. Deninger received his B.S.
       from Boston College and his M.B.A. from Harvard Business School.

       Defendant Fradin

       51.    Defendant Roger Fradin (“Fradin”) has served as the Chairman of the Board since

2018. He also serves as a member of the Company’s Finance Committee and the Innovation and

Technology Committee. According to the 2020 Proxy Statement, as of April 15, 2020, Defendant

Fradin beneficially owned 64,039 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on April 15, 2020 was $5.04,

Defendant Fradin owned approximately $322,756 worth of Resideo stock.

       52.    For the fiscal year ended December 31, 2019, Defendant Fradin received $394,999

in compensation from the Company, which included $275,000 in fees earned or paid in cash and

$119,999 in stock awards.

       53.    The 2020 Proxy Statement stated the following about Defendant Fradin:

       Mr. Fradin joined Honeywell in 2000 when Honeywell acquired Pittway
       Corporation, where he served as president and chief executive officer of the
       Security and Fire Solutions segment. Mr. Fradin served as president and chief
       executive officer of Honeywell’s Automation and Control Solutions business from
       January 2004 to April 2014 and served as vice chairman of Honeywell from April
       2014 to February 2017. Mr. Fradin served as an independent contractor to
       Honeywell from March 2018 to September 2018. He has also served as an operating
       executive with The Carlyle Group since 2016 and an advisor to Seal Rock Partners
       since 2014. Mr. Fradin received his M.B.A. and B.S. degrees from The Wharton
       School at the University of Pennsylvania. While a student at Wharton, Mr. Fradin
       also served as a member of its faculty from 1976 to 1977. He previously served as
       a director of MSC Industrial Direct (1998-January 2020) and Pitney Bowes (2012-
       2019).




                                               16
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       17 17
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75256
                                                                           #: 17




       Defendant Lazar

       54.      Defendant Jack Lazar (“Lazar”) has served as a Company director since 2018. He

also serves as the Chair of the Company’s Audit Committee, and as a member of the Innovation

and Technology Committee and the Strategic & Operational Committee. According to the 2020

Proxy Statement, as of April 15, 2020, Defendant Lazar beneficially owned 36,386 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 15, 2020 was $5.04, Defendant Lazar owned approximately $183,385

worth of Resideo stock.

       55.      For the fiscal year ended December 31, 2019, Defendant Lazar received $240,821

in compensation from the Company, which included $120,822 in fees earned or paid in cash and

$119,999 in stock awards.

       56.      During the Relevant Period, when the Company materially misstated information

to the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Lazar made the following sale of Company stock:

               Date           Number of Shares         Price Per Share          Proceeds
             11/5/2018              18                     $24.35                 $438


       57.      His insider sale, made with knowledge of material non-public information before

the material misstatements and omissions were exposed, demonstrates his motive in facilitating

and participating in the scheme.

       58.      The 2020 Proxy Statement stated the following about Defendant Lazar:

       Mr. Lazar has been an independent business consultant since March 2016. From
       January 2014 to March 2016, he served as the chief financial officer of GoPro, Inc.,
       a provider of wearable and mountable capture devices. From January 2013 to
       January 2014, he was an independent business consultant. From May 2011 to
       January 2013, Mr. Lazar served as senior vice president, corporate development
       and general manager of Qualcomm Atheros, Inc., a developer of communications


                                               17
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       18 18
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75257
                                                                           #: 18




       semiconductor solutions. Mr. Lazar is a certified public accountant (inactive) and
       received his B.S. degree in commerce with an emphasis in accounting from Santa
       Clara University. He previously served as a director at TubeMogul, Inc. (2013-
       2016) and Quantenna Communications (2016-2019).

       Defendant Richardson

       59.    Defendant Nina Richardson (“Richardson”) has served as a Company director since

2018. She also serves as the Chair of the Company’s Nominating and Governance Committee, and

as a member of the Compensation Committee and the Strategic & Operational Committee.

According to the 2020 Proxy Statement, as of April 15, 2020, Defendant Richardson beneficially

owned 16,297 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on April 15, 2020 was $5.04, Defendant

Richardson owned approximately $82,136 worth of Resideo stock.

       60.    For the fiscal year ended December 31, 2019, Defendant Richardson received

$228,321 in compensation from the Company, which included $108,322 in fees earned or paid in

cash and $119,999 in stock awards.

       61.    The 2020 Proxy Statement stated the following about Defendant Richardson:

       Ms. Richardson serves as managing director of Three Rivers Energy, Inc., a
       company she co-founded in 2004, and has been an independent consultant since
       March 2015. From February 2013 to February 2015, Ms. Richardson served as
       chief operating officer of GoPro, Inc. She has also held several executive positions
       of increasing responsibility at Flextronics, Inc., a global electronics and
       manufacturing service provider. Ms. Richardson received her B.S. degree in
       industrial engineering from Purdue University and an executive M.B.A. from
       Pepperdine University. She previously served as a director at Zayo Group Holdings,
       Inc. (2015-2018), Callidus Software, Inc. (2017-2018) and Silicon Graphics
       International Corp. (2016).

       Defendant Teich

       62.    Defendant Teich has served as the Company’s lead independent director since

2018. He also serves as the Chair of the Company’s Innovation and Technology Committee and




                                               18
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       19 19
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75258
                                                                           #: 19




the Strategic & Operational Committee, and as a member of the Compensation Committee, the

Finance committee, and the Nominating and Governance Committee. According to the 2020 Proxy

Statement, as of April 15, 2020, Defendant Teich beneficially owned 68,375 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on April 15, 2020 was $5.04, Defendant Teich owned approximately $344,610

worth of Resideo stock.

       63.    For the fiscal year ended December 31, 2019, Defendant Teich received $424,906

in compensation from the Company, which included $172,089 in fees earned or paid in cash and

$252,817 in stock awards.

       64.    The 2020 Proxy Statement stated the following about Defendant Teich:

       Mr. Teich has been a private technology consultant since June 2017. From May
       2013 until June 2017, he served as the chief executive officer and president of FLIR
       Systems, Inc., a public multinational imaging and sensing company, and a director
       from July 2013 to June 2017. Mr. Teich joined FLIR Systems, Inc. in 1999 and
       held various positions of increasing responsibility within the company including
       president of the Commercial Systems, Commercial Vision Systems and
       Thermography divisions throughout his tenure. Mr. Teich received his B.S. degree
       in marketing from Arizona State University and is an alumnus of the Harvard
       Business School Advanced Management Program.

       Defendant Wienbar

       65.    Defendant Sharon Wienbar (“Wienbar”) has served as a Company director since

2018. She also serves as the Chair of the Company’s Compensation Committee, and as a member

of the Audit Committee and Nominating and Governance Committee. According to the 2020

Proxy Statement, as of April 15, 2020, Defendant Wienbar beneficially owned 16,277 shares of

the Company’s common stock. Given that the price per share of the Company’s common stock at

the close of trading on April 15, 2020 was $5.04, Defendant Wienbar owned approximately

$82,036 worth of Resideo stock.




                                               19
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       20 20
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75259
                                                                           #: 20




       66.     For the fiscal year ended December 31, 2019, Defendant Wienbar received

$239,999 in compensation from the Company, which included $120,000 in fees earned or paid in

cash and $119,999 in stock awards.

       67.     The 2020 Proxy Statement stated the following about Defendant Wienbar:

       Ms. Wienbar was chief executive officer of Hackbright Academy, a technology
       training firm, from 2015 to 2016. From 2007 to 2015, she served as a partner at
       Scale Venture Partners, a technology and healthcare venture capital firm.
       Ms. Wienbar received her A.B. and A.M. degrees in engineering from Harvard
       University and her M.B.A. from Stanford University. She previously served on
       Microsoft Inc.’s venture advisory committee and as a director of Everyday Health,
       Inc. (2007-2016) and Glu Mobile, Inc. (2004-2008).

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       68.     By reason of their positions as officers, directors, and/or fiduciaries of Resideo and

because of their ability to control the business and corporate affairs of Resideo, the Individual

Defendants owed Resideo and its shareholders fiduciary obligations of trust, loyalty, good faith,

and due care, and were and are required to use their utmost ability to control and manage Resideo

in a fair, just, honest, and equitable manner. The Individual Defendants were and are required to

act in furtherance of the best interests of Resideo and its shareholders so as to benefit all

shareholders equally.

       69.     Each director and officer of the Company owes to Resideo and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       70.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Resideo, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.




                                                 20
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       21 21
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75260
                                                                           #: 21




       71.     To discharge their duties, the officers and directors of Resideo were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       72.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Resideo, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Resideo’s

Board at all relevant times.

       73.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this




                                                  21
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       22 22
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75261
                                                                           #: 22




Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       74.     To discharge their duties, the officers and directors of Resideo were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Resideo were

required to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware and the United States, and

pursuant to Resideo’s own Code of Business Conduct (the “Code of Conduct”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Resideo conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Resideo and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Resideo’s operations would comply with all




                                                22
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       23 23
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75262
                                                                           #: 23




applicable laws and Resideo’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         75.   Each of the Individual Defendants further owed to Resideo and the shareholders

the duty of loyalty requiring that each favor Resideo’s interest and that of its shareholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence or knowledge of the affairs of the Company to gain personal advantage.

         76.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Resideo and were at all times acting within the course and scope of such agency.

         77.   Because of their advisory, executive, managerial, and directorial positions with

Resideo, each of the Individual Defendants had access to adverse, non-public information about

the Company.

         78.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Resideo.




                                                 23
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       24 24
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75263
                                                                           #: 24




        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       79.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       80.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of Section 14(a) of the Exchange

Act; (ii) conceal adverse information concerning the Company’s operations, financial condition,

legal compliance, future business prospects and internal controls; and (iii) artificially inflate the

Company’s stock price.

       81.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred under

the authority of the Board, each of the Individual Defendants who is a director of Resideo was a

direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or

common course of conduct complained of herein.

       82.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with


                                                 24
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       25 25
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75264
                                                                           #: 25




actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

        83.       At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Resideo, and was at all times acting within the

course and scope of such agency.

                                RESIDEO’S CODE OF CONDUCT

        84.       The Company’s Code of Conduct provides that “[w]e expect our employees to

adhere to both the letter and spirit of this Code.”

        85.       In a section titled, “A Manager’s Role,” the Code of Conduct states the following,

in relevant part:

        Our managers, supervisors and leaders should serve as role models for ethical
        business conduct. The bigger the role an employee occupies, the more we expect
        of them when it comes to modeling the right behavior and promoting compliance
        with our values and policies. We expect our managers to drive our culture of
        integrity, including:

                 demonstrating ethical leadership through their words and actions

                 ensuring that employees understand our Code and how the principles found
                  in the Code apply to their jobs

                                                 ***

                 identifying and communicating to the Integrity and Compliance Team any
                  areas where our compliance policies and procedures need to be strengthened

                                                 ***

                 promptly escalating suspected violations of our Code so that they can be
                  investigated

        86.       In a section titled, “Protect Company Resources,” the Code of Conduct states the

following:



                                                  25
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       26 26
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75265
                                                                           #: 26




       Appropriate use of Resideo resources is critical to our success. Among other things,
       employees must:

                safeguard Resideo property against loss, theft, or misuse, including
                 unauthorized use

                ensure that business expenditures comply with Resideo policies and
                 procedures including the Resideo Schedule of Executive Authority

                not use Resideo’s name, facilities, or relationships for personal benefit or
                 for the benefit of a third-party

       87.       In a section titled, “No Insider Trading and Tipping,” the Code of Conduct states

the following:

       Under securities laws designed to protect investors, you and your immediate family
       members may not, either directly or through other persons or entities, buy, sell or
       otherwise trade in Resideo securities while you are in possession of material non-
       public information relating to the company, even if the decision to trade is based
       on other factors. Some examples of material non-public information include
       earnings results, revenue and income data, significant mergers and acquisitions and
       the gain or loss of a significant supplier or customer.

       If you’re considering engaging in a transaction in Resideo securities, you should
       first review our Insider Trading Policy to ensure that the transaction you are
       considering complies with Resideo policy. If you have questions or concerns about
       the rules governing the trading of Resideo securities, you should contact a member
       of the Legal Team for guidance.

       Through your work at Resideo you may receive material non-public information
       about other companies with whom Resideo does business. Trading in the securities
       of those companies under such circumstances is also prohibited by our Policy and
       the law.

       Finally, you should never recommend or suggest that anyone else buy or sell the
       securities of Resideo or another company while you are in possession of material
       non-public information. Such “tipping” can be every bit as illegal as engaging in
       trading that is prohibited by insider trading rules and can be punished harshly, even
       if the tipper received no economic benefit from the trade.

       88.       In a section titled, “Win Business Openly and Honestly,” the Code of Conduct

states the following:

       We win business by being open and honest and providing quality products and
       services. Resideo operates in many countries around the world. While the customs


                                                 26
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       27 27
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75266
                                                                           #: 27




       and cultures may vary from one place to another, Resideo’s fundamental approach
       to winning business is to build strong and lasting relationships with our customers
       by providing them with high quality products and services and always operating
       from a strong foundation of honesty and trust. No matter where you are in the world
       working on Resideo’s behalf, acting at all times with integrity is the best way to
       build the types of long-lasting customer relationships that lead to sustained 05
       business success.

       89.       In a section titled, “Market Truthfully and Accurately,” the Code of Conduct states

the following:

       When we tell the world about our products and services, we must ensure that we
       are truthful and accurate in our advertising, product packaging, marketing or sales
       materials, and that we do not mislead our consumers. This is also true when we
       make statements about our competitors or comparisons between our competitors’
       products and ours.

       90.       In a section titled, “Keep Honest, Accurate Books and Records,” the Code of

Conduct states the following:

       As a publicly traded U.S. company, Resideo must comply with securities laws that
       require Resideo to disclose accurate and complete material information regarding
       its business, financial condition and results of operations. We must always work to
       ensure that our financial reporting and disclosures are full, fair, accurate, timely and
       understandable. This includes complying with all financial internal controls and
       raising any concerns about the accuracy of our records.

       In addition to ensuring the integrity of financial records, we expect employees to
       make sure that all other company information is recorded and reported accurately.
       This includes, but is not limited to, information concerning the company’s
       employees, research and development activities, strategic plans, travel and expense
       claims, and general operations.

       91.       In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

of control, waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the

Exchange Act. Moreover, one of the Individual Defendants violated the Code of Conduct by



                                                 27
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       28 28
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75267
                                                                           #: 28




engaging in insider trading. Also in violation of the Code of Conduct, the Individual Defendants

failed to maintain the accuracy of Company records and reports, comply with laws and regulations,

conduct business in an honest and ethical manner, and properly report violations of the Code of

Conduct.

                       INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       92.     Resideo is a global provider of home comfort and security solutions for residential

spaces. The Company purports to provide its products, including heating, ventilation, and air-

conditioning (“HVAC”) devices, RTS products, video cameras, sensors, and other security

products, and more to over 150 million homes worldwide. The Company’s operations are carried

out by its Products & Solutions segment, which oversees operations relating to the Company’s

HVAC, RTS, and home security products, and the Company’s ADI Global Distribution Segment

(“ADI”) which handles distribution of the Company’s security and fire protection products.

       93.     Resideo was initially cobbled together from a number of Honeywell’s business

segments, including portions of Honeywell’s Home and Building Technologies business and its

Safety and Productivity Solutions business.

       94.     Honeywell is a diversified technology and manufacturing conglomerate with

operations spanning the globe. Among other things, Honeywell develops and provides aerospace

products and services, electronics and advanced materials, specialty chemicals, petrochemical

refining technology, and productivity and security technologies for buildings and industries.

       The Spin-Off and Resideo’s Ensuing Obligations to Honeywell

       95.     The entity that would become Resideo began to take shape in October 2017, when

Honeywell announced plans to spin-off its Homes and Global Distribution business segment.

During this period, Honeywell was also in the process of spinning off several of its other business


                                                28
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       29 29
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75268
                                                                           #: 29




segments into standalone companies, including its Resins & Chemicals segment and its

transportation business. In part, Honeywell conducted these spin-offs so that the company could

rid itself of billions of dollars of legacy asbestos-related liabilities by causing its spun-off

businesses to indemnify Honeywell for portions of the liabilities.

       96.     In connection with the Spin-Off, which would proceed without an initial public

offering, Honeywell registered Resideo’s stock under Section 12(g) of the Exchange Act, which

only required Resideo to file a Form 10 registration statement, rather than a Form S-1. Resideo’s

initial Form 10 was filed on August 23, 2018, and was amended on October 2, 2018, as described

in more detail below.

       97.     On October 14, 2018, about a year after the Spin-Off was announced, Honeywell

entered into an indemnification agreement with Resideo in connection with Honeywell’s asbestos-

related liabilities. The agreement obligated Resideo to reimburse Honeywell for 90% of amounts

related to Honeywell’s legacy asbestos liabilities, including environmental claims and

remediations, as well as toxic tort claims related to exposure to asbestos. Such reimbursements

would be capped at $140 million per year, and would continue until 2043, unless the amount of

Honeywell’s liabilities falls below $23 million for three years in a row.

       98.     On October 19, 2018, Resideo entered into a 40-year trademark agreement with

Honeywell. Under the terms of the agreement, Resideo is required to pay to Honeywell, in the

form of royalties, 1.5% of the proceeds of any Honeywell Home products Resideo sells. The

trademark agreement remains a material source of expenditures for Resideo—for instance, during

2019, the Company paid Honeywell $27 million in royalties pursuant to the agreement.

       99.     Furthermore, in connection with the Spin-Off, Honeywell required Resideo to make

a one-time “dividend payment” to Honeywell in the amount of $1.2 billion. In order to make the




                                                29
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       30 30
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75269
                                                                           #: 30




payment, the Company entered into an $800 million loan, and assumed $400 million in senior

unsecured notes.

       100.       The debt and other obligations that Resideo was saddled with pursuant to the above-

described indemnification agreement, trademark agreement, and “dividend payment” to

Honeywell meant that it was of paramount importance that the Company be run smoothly and

effectively following the Spin-Off in order to turn a profit. Unfortunately, and as described in more

detail below, the Company’s operations were anything but smooth and effective.

       Resideo’s Extensive, Undisclosed Problems

       101.       From the moment that Company stock began trading publicly on October 29, 2018,

Resideo faced a huge number of fundamental, companywide problems touching practically every

part of the Company’s business and operations.

       102.       For starters, the Company as a whole was constructed from disparate, generally

underperforming Honeywell business segments that had no common history of operating together,

resulting in a shaky foundation and systemic governance problems.

       103.       Specifically, in order to create Resideo, Honeywell spun off portions of its

Environmental & Energy Solutions, Honeywell Security & Fire, Honeywell Building Solutions,

ADI, Safety Solutions, and Productivity Solutions business units. However, only the ADI business

unit was fully passed on to Resideo—Honeywell retained parts of each of the other five units,

which continue to operate as part of Honeywell today, and even compete with certain of Resideo’s

business units.

       104.       As described herein, shortly after his appointment as the Company’s interim CFO,

Ryder revealed that the Company’s business structure was essentially a hodgepodge of “individual




                                                  30
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       31 31
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75270
                                                                           #: 31




pieces” that had been thrown together, and were not optimized to function as part of a smaller

business such as Resideo. Ryder stated the following, in relevant part:

       A big thing was a lack of pre-existing standalone business . . . [e]ssentially, the
       whole Products & Solutions business was various businesses within divisions of
       Honeywell. And they kind of picked individual pieces up and kind of threw them
       together and called that Products & Solutions which we’ll talk about. And that kind
       of had some governance ramifications.

                                              ***

       We probably have too many [products], we might be in too many places. Maybe
       our manufacturing facilities aren’t in the right places with the right freight lanes.
       Maybe capacity utilization isn’t where we would want to be.

                                              ***

       We’re going to make some pretty sizeable reductions in [selling, general and
       administrative expenses] to right-size the business for what we think new sales will
       be when we eliminate some of the [products] and maybe look at some of the
       geographies and make sure we have the right [selling, general and administrative
       expenses], because all this stuff came over from Honeywell, and was probably
       structured for a much bigger, more complex business. Which we no longer have.
       There is a lot of governance with a clear escalation path.

       105.    Another significant problem faced by the Company was its lack of value engineers.

For each of the business units Honeywell spun off to Resideo, Honeywell retained its dedicated

value engineering teams, which left Resideo without an effective means of controlling the costs of

electrical components, packaging, and other raw materials. As Defendant Nefkens would

eventually admit, it would take the Company “12 to 24 months” to build up new value engineering

teams with expertise specific to the Company and its operations.

       106.    The Company’s dearth of value engineers also had a negative impact on the

Company’s supply chains, which were already hindered by the loss of Honeywell’s manufacturing

resources following the Spin-Off. The result was that Resideo’s supply chain operations were in a

state of substantial disorder even before the completion of the Spin-Off, leading to backorders,

inventory shortages, and the loss of customers. According to a former Company sales


                                                31
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       32 32
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75271
                                                                           #: 32




representative cited to in the Securities Class Action,1 who worked at Resideo until February 2019,

certain of the Company’s products would be on backorder for weeks on end, and the severity of

this problem began to increase during the beginning of 2019. A former distribution representative

who worked at Resideo from October 2018 until June 2019 corroborated these representations,

stating that the Company’s supply chain issues grew progressively worse after the Spin-Off,

resulting in backorders for months, and numerous customer complaints.

       107.     Resideo’s loss of access to Honeywell’s resources following the Spin-Off also

meant that Resideo would no longer receive the benefits of the substantial leverage and negotiating

power that Honeywell was afforded as a giant, multinational conglomerate. This included

Honeywell’s ability to negotiate favorable deals for raw materials, as well as certain financial

arrangements.

       108.     Yet another issue plaguing the Company was the series of technical problems

facing the Company’s TCC App, which provides the user interface for 30 to 40 different varieties

of Resideo’s internet app-controlled, or “connected” thermostats. According to a former Company

program manager who worked at Resideo from October 2018 through Spring 2019, by the summer

of 2018, the TCC App was nearing the threshold of users that it could support without experiencing

crashes and service outages. The threshold was ultimately reached in November 2018, resulting in

weekly outages and numerous customer complaints, many of which were discussed by Company

employees with the Company’s Chief Technology Officer, non-party Edgar Tu (“Tu”). According

to the former Company program manager, in December 2018, Company employees were

instructed by Tu not to discuss the issues with the TCC App outside of the group of employees



1
 Information regarding the former Company employees and confidential witnesses cited to in the
Securities Class Action is derived from the Consolidated Amended Complaint filed in the
Securities Class Action on April 10, 2020.


                                                32
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       33 33
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75272
                                                                           #: 33




working to rectify the issues. The former Company program manager indicated that the

Company’s senior leadership, including at least Defendants Nefkens and de Masi, were likely

aware of the problems with the TCC App.

       109.    The Company also faced problems related to its widely touted “Project GRIP,” a

control panel designed to integrate various security systems and sensors into one platform. One

version of Project GRIP was being specifically designed for use by ADT, one of the Company’s

biggest customers, and the Company was contractually obligated to provide to ADT its version of

Project GRIP before the general consumer version was released. However, Project GRIP faced

significant delays, which threatened the relationship between the Company and ADT. According

to a former Company software developer, who worked at Resideo from October 2018 through

March 2019, by February 2019, the Company had only sent ADT a beta version of Project GRIP,

which was supposed to have been ready for rollout in February 2019. The former Company

software developer noted that due to such delays, the Company incurred millions of dollars in

contract penalties pursuant to its contract with ADT, and likely lost millions of dollars in revenue

by failing to timely rollout Project GRIP to the market.

       110.    Another purported Company project facing significant setbacks was the

Company’s Project STORM, a systems integration tool that would purportedly “integrate all

dimensions of home wellness.” According to the former Company software developer, Project

STORM was essentially a fake project, and at the time the former software developer left the

Company in March 2019, the technology needed to complete the project was years away from

being developed. According to a former Company program manager, employees repeatedly

expressed concerns to senior Company employees, including Defendant de Masi, that the

deadlines Company management had set for the completion of the project could not be met. These




                                                33
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       34 34
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75273
                                                                           #: 34




statements were corroborated by a former channel marketing manager, who noted that Defendant

de Masi and other members of Company management attended a meeting in either December 2018

or January 2019, during which the problems with Project STORM were discussed, and Company

engineers advised that the technology needed to complete the project had not yet been developed.

       111.    According to the former Company software developer, during a Company meeting

around January 2019, non-party Scott Harkins, a Company vice president, ordered Company

employees in attendance to only communicate about the problems with Project Storm and the

Company’s TCC App through WhatsApp.com, so that emails about such potentially damaging

information could not leak to the public. The former Company software developer noted that this

order came down from the Company’s leadership team, which likely meant Defendants Nefkens

and Ragan, and possibly the Board as well.

       112.    The Company’s core T-Series line of thermostats was also plagued by technology-

related issues. Specifically, the T-Series thermostats were composed of various aging technologies

that were already approaching obsolescence before the Spin-Off. Similarly, certain of the

Company’s security products which had formerly been sold by Honeywell also made use of

outdated technology, and were lagging behind competing products that incorporated more cutting

edge technology. The former Company software developer represented that the market for aging,

non-connected thermostats, which Resideo and Honeywell historically dominated, was continually

shrinking, and the Company had no path forward to compete with more advanced thermostats and

security products in the market. The former software developer noted that these challenges were

discussed at a Company meeting around January 2019, during which the possibility of Resideo

losing channel partners who sell its thermostats and security systems was discussed extensively.




                                               34
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       35 35
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75274
                                                                           #: 35




       113.    Additionally, the former Company software developer stated that “Flycatcher,” the

internal name for the new T9 and T10 models in the T-Series line released in 2019, was

approximately 18 months late to the market due to a lack of sufficiently talented software

developers and product engineers at Resideo. The former software developer also noted that the

T9 and T10 models did not possess superior range as compared to competing products, contrary

to certain of the Individual Defendants’ representations.

       114.    Due to all of the foregoing problems, it was practically impossible for Resideo to

meet the financial guidance issued by the Company during the Relevant Period. Despite this, the

Individual Defendants continually reaffirmed the Company’s guidance and repeatedly touted the

Company’s prospects to the investing public.

       Additional Information Illustrating that the Individual Defendants Were Aware of
       the Problems Plaguing Resideo

       115.    Since well before the Spin-Off, and continuing throughout the Relevant Period, the

Individual Defendants were well aware of the multitude of serious issues pertaining to Resideo’s

products, governance, operations, and overall business prospects.

       116.    Defendant Nefkens in particular, by virtue of his role as CEO, and because of his

former position as CEO of Honeywell Homes, would have been acutely aware of the governance,

products, supply chain, and other issues plaguing the Company since before the Spin-Off. Both

Defendants Nefkens and Ragan repeatedly discussed in detail with investors the Company’s

earnings, its new products, its supply chains, and its issues related to the Spin-Off throughout the

Relevant Period. Defendants Nefkens and Ragan were hands-on leaders with direct access to all

of the data and information regarding the Company’s prospects and the material issues plaguing

the Company, and as such they clearly would have been aware that the representations they made

were false and misleading.



                                                35
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       36 36
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75275
                                                                           #: 36




       117.    Moreover, additional statements made by certain of the confidential witnesses cited

to in the Securities Class Action further evidence the Individual Defendants’ awareness of the

extent of the Company’s various problems, and their complicity in concealing such problems from

the public.

       118.    For example, a former general manager who worked at the Company from before

the Spin-Off until 2019, and who reported to Defendant Nefkens on an interim basis, recalled

multiple meetings attended by Defendants Nefkens and Ragan during which issues with the

Company’s supply chain and product delays were discussed, as well as the root causes for reduced

profits in certain of the Company’s business units, including its RTS unit.

       119.    A former cloud software engineer who worked at the Company from November

2018 through June 2019, and worked on software for Project GRIP, indicated that the Company’s

senior leadership were likely aware that Project GRIP would not ship on time, as such issues were

discussed in daily meetings.

       120.    A former global program manager who worked at Resideo from October 2018

through June 2019 stated that by at least May 2018—when the Company was required to extend

certain contracts that had previously been entered into by Honeywell before the Spin-Off—it

would have been obvious to Resideo’s leadership that the Company could no longer win contracts

on as favorable terms without Honeywell’s leverage and influence.

       121.    Additionally, the sudden departure of Defendants Nefkens and Ragan following the

Company’s unfavorable disclosures in late October 2019 and early November 2019 gives rise to a

strong inference that the Individual Defendants had determined by that point that it had become

clear to the public that the Company had issued false and misleading statements, and so a change

in management was required. Ryder’s disclosures too, and the speed and relative ease at which




                                                36
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       37 37
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75276
                                                                           #: 37




Ryder uncovered the truth as to the Company’s underlying problems following his appointment,

also illustrate the substantial likelihood that the Individual Defendants were aware of the

Company’s true state but chose to conceal it from the market.

       The Individual Defendants Conditioned the Market Prior to the Spin-Off

       August 23, 2018 Presentation

       122.   On August 23, 2018, Honeywell posted a presentation on its website titled,

“Resideo At A Glance,” which described Resideo’s purported strengths, among other things, prior

to Resideo’s Spin-Off from Honeywell. The presentation listed Defendants Nefkens, Ragan, and

Fradin under the heading, “Leadership,” indicating that the statements made in the presentation

were Defendants Nefkens, Ragan, and Fradin’s representations.

       123.     Under the heading, “Company Snapshot,” the presentation described Resideo as

follows:

       Leading global provider of critical comfort and security solutions, primarily in
       residential environments

       Leading global wholesale distributor of security and low voltage products

       Innovative solutions protected by broad intellectual property portfolio

       40-year licensing agreement to use Honeywell Home brand

       $4.5B company, leader in the Internet of Things for residential market

       124.   Under the heading, “Competitive Strengths,” the presentation represented that

Resideo possessed the following attributes:

       Diversified revenue streams, strong segment profits and limited capital expenditure
       needs

       Deep expertise in technology for the home, regulatory standards, user experience,
       and certification

       Agility and speed to market needed to move in a growing industry



                                               37
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       38 38
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75277
                                                                           #: 38




       Strong management operating system and attractive financial profile

       Proven management team with transaction and technology experience

       125.    Additionally, under the heading, “What We Do,” the presentation stated the

following:

       Our broad portfolio provides innovative, end-to-end solutions across Comfort and
       Care and Security and Safety for the home, solving multiple customer needs. Our
       growing portfolio of connected home solutions is one of the largest and most
       comprehensive in the market.

       October 2, 2018 Form 10-12B/A and Information Statement

       126.    On October 2, 2018, the Company filed with the SEC an amended registration

statement on Form 10-12B/A in connection with Resideo’s Spin-Off. The amended registration

statement included as an attachment a preliminary information statement (the “Information

Statement”) that described in detail Resideo’s business and operations, the purported reasons

behind the Spin-Off, and Resideo’s purportedly grandiose prospects. The cover page to the

Information Statement contained an introduction signed by Defendant Nefkens, which stated the

following, in relevant part:

       Thank you for your interest in Resideo, Honeywell’s planned spin company that is
       focused on technology for the residential homeowner. We understand that a house
       is the biggest investment most of us will ever make. While technology makes it
       possible to have a home that is smarter, more energy efficient, more secure, and
       easier to control, consumers face overwhelming choices when it comes to
       modernizing their home. We believe there’s a great opportunity for a company like
       Resideo to offer simple solutions to connect the systems and accessories that make
       a home smart.

       When we launch Resideo as a standalone, publicly traded company, we will be
       uniquely positioned to lead the global smart home market for four key reasons:

       1)      We are a global leader in professionally installed residential comfort and
               security and the leading global wholesale distributor of security and low
               voltage products. We delivered more than $4.5 billion of sales in 2017, and
               that size allows us to achieve economies of scale in production, distribution



                                                38
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       39 39
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75278
                                                                           #: 39




               and speed to market, while maintaining our status as the partner of choice
               in the smart home ecosystem. As a standalone company, we will be agile
               enough to respond to our dynamic markets and well-positioned to make
               strategic investments in our future.

       2)      We have a long-term agreement with Honeywell to license the Honeywell
               Home brand. That is an important ingredient to our success, but also an
               important recognition of our heritage. Resideo begins with more than 100
               years of domain knowledge and expertise connecting the home. The
               Honeywell brand is in more than 150 million homes and reflects decades of
               trust built with dealers and installers, and a promise of reliability for
               consumers. More than one-third of our product sales come from connected
               devices, which unlock data to provide millions of consumers with better
               insights along with peace of mind knowing technology is making their
               home a better place to live.

       3)      We expect to benefit from major trends influencing consumer decisions
               around the globe. There are expected to be about 75 billion connected
               devices globally by 2025, up from just 20 billion in 2017. We currently have
               approximately 4.7 million connected customers and more than 30 million
               sensor points – and we expect these numbers to grow rapidly.

       4)      Our customers include professional contractors, service provider partners,
               and those who prefer to do it themselves (DIY). They want a smart home
               that integrates seamlessly, with devices that are compatible regardless of
               who manufactured them. This is why our products work effectively with the
               most widely used home automation systems – Amazon Alexa™, Apple
               HomeKit™, Google Home™, and Samsung SmartThings™. Our
               commitment to working well with others makes us an attractive and highly
               sought-after partner – in fact, it’s why we currently have 3,000 third party
               developers creating mobile apps to integrate with our solutions.

       We are excited about the company Resideo will be on Day 1 and the ways we intend
       to advance the smart home industry in the years to come. We are passionate about
       improving lives around the globe through leading home technologies. We have
       assembled a world-class team of talent to lead Resideo with the know-how to make
       our spin successful. The attached information statement details our strategy and
       plans for near and long-term growth to generate value for our shareowners

       127.    In a section titled, “Our Company,” the Information Statement described Resideo

and its product offerings as follows, in relevant part:

       We are a leading global provider of critical comfort and security solutions primarily
       in residential environments, with a presence in over 150 million homes globally.
       Our products, which benefit from the trusted, well-established Honeywell brand,
       are installed in over 15 million homes annually, allowing SpinCo to launch


                                                 39
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       40 40
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75279
                                                                           #: 40




      innovative technologies and services at scale. After the Spin-Off, these products
      will be marketed and sold under the Honeywell Home brand pursuant to a 40 year
      license agreement with Honeywell. We have a long-standing leadership position
      in the traditional/non-connected products space that contributes significantly to
      our net sales. Our growing portfolio of connected home solutions is one of the
      largest and most comprehensive in the market. Our connected solutions are
      supported by software platforms (which we expect to consolidate in a single
      platform and mobile application) that allow consumers and channel partners to
      easily install, use and maintain our solutions and third party devices. These
      platforms interact with other ecosystems to control SpinCo’s and others’ home
      automation devices. Over 4.7 million of our customers are connected, providing
      access to control, monitoring and alerts, and we have approximately 30 million
      installed sensors generating more than 250 billion data transmissions annually. Our
      broad portfolio of innovative products is supported by approximately 3,000
      worldwide active and pending patents, delivered through a comprehensive network
      of over 110,000 professional contractors, more than 3,000 distributors and over
      1,200 original equipment manufacturers (“OEMs”), as well as major retailers and
      online merchants.

      Our ADI Global Distribution business (“ADI”) is the leading wholesale distributor
      of security products, and is independently recognized for superior customer service.
      Through over 200 stocking locations in 17 countries, ADI distributes more than
      350,000 products from over 1,000 manufacturers to a customer base of over
      100,000 contractors. We believe this global footprint gives us distinct scale and
      network advantages in our core products over our competitors. Further, we believe
      our customers derive great value from the advice and recommendations of our
      knowledgeable design specialists allowing our customers to better meet the
      technical and systems integration expertise requirements to install and service
      professional security systems. We continue to transform the industry with value-
      added services such as presales system design and 24/7 order pick-up, and the
      selective introduction of new product categories such as professional audio visual.
      Additionally, ADI has long been an important channel to market for our security
      products, providing a level of end-customer intimacy that drives our ability to
      develop successful new products at an accelerated rate and insights into current
      market trends that help us quickly adapt our product portfolio to meet evolving
      customer needs. Similarly, ADI is an important channel to market for third party
      manufacturers, whose products represent a significant majority of ADI’s net sales.

      We intend to expand and market our extensive portfolio and distribution base in
      several ways. We view our long-standing, mutually beneficial relationships with
      professional contractors and OEM channels as a key differentiator in our Products
      segment and plan to continue to invest in and grow with these channel partners. We
      believe the global connected home market is in the early stages of broad consumer
      adoption, with Gartner projecting the installed base of “connected things” in the
      consumer segment to grow from approximately four billion in 2016 to more than
      12 billion in 2020 and we intend to expand our connected solutions and services



                                              40
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       41 41
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75280
                                                                           #: 41




        offerings to capitalize on this trend. We also intend to expand ADI’s geographic
        footprint, product categories and services to drive overall sales, including SpinCo’s
        security products business.

(Emphasis added.)

        128.    The Information Statement also provided that Resideo is “strongly positioned to

provide products that enhance consumers’ comfort, convenience and sense of security and work

together to contribute to a connected home ecosystem.”

        129.    In a section titled, “History of Innovation,” the Information Statement stated the

following, in relevant part:

        We have a long history of innovation and industry firsts in our Comfort & Care
        and Security & Safety markets and have a reputation for providing trusted, tested
        and proven products and solutions. We trace some of our innovations as far back
        as the 1880s when we invented the predecessor to the modern thermostat. From the
        first clock thermostats to the world’s first gas burner control, we have consistently
        driven progress and innovation in home comfort and security, including the
        introduction of the iconic T-86 “Round” thermostat in 1952. In 2000, we acquired
        the ADEMCO business, a leader in monitored burglary and fire alarm systems with
        roots back to 1929 and the early days of wired burglar alarms, expanding our
        presence in fire and security systems.

(Emphasis added.)

        130.    In a section titled, “Our Strengths,” the Information Statement stated the following,

in relevant part:

        Our iconic Honeywell brand is globally recognized for quality, innovation,
        security and reliability. Our products and solutions are present in over 150 million
        homes worldwide and we believe, based on management estimates, that we have
        the leading global market position in thermostats and residential security
        products and in security products distribution. Our solutions are installed in more
        than 15 million homes annually, allowing SpinCo to launch innovative
        technologies and services at scale. Our leading position extends to our connected
        platform, where we currently have over 4.7 million connected customers and
        30 million sensors generating over 250 billion data transmissions annually.

                                                ***

        Our comprehensive Products portfolio provides end-to-end solutions that focus
        on critical needs within the home, where product reliability and ease of use are


                                                 41
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       42 42
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75281
                                                                           #: 42




      of utmost importance. This portfolio is comprised of traditional product offerings
      as well as a growing connected offering. Our deep domain expertise allows us to
      consistently provide trusted, tested and proven solutions that meet robust standards
      for cybersecurity and regulatory, as well as certification standards for devices
      addressing critical life safety needs. Our portfolio distinguishes us from our
      competitors, most of whom focus on niche solutions within the home. We provide
      solutions that address multiple consumer connected home needs under a
      common platform. As new devices and use-cases emerge, we believe the
      continuing development of our common platform across devices and all levels of
      connectivity (device, software, cloud, analytics and consumer interface) will
      become vital to ensure a seamless and reliable experience. Our broad portfolio also
      enables us to achieve profitable economies of scale in production, distribution and
      speed to market while making us a “go to” partner in the smart home ecosystem.
      However, after the Spin-Off our economies of scale with respect to the Products
      segment may be diminished with respect to certain purchasing activities, such as IT
      infrastructure and other support services, as compared to when we were a part of
      Honeywell.

                                             ***

      Our broad suite of connected solutions allows end customers to use mobile apps to
      control their thermostats, security systems, cameras and home automation devices
      such as electronic locks, lights and garage doors. We currently service over
      4.7 million connected customers and transmit over 40 million consumer
      notifications, including more than two million security panel signals, every day.
      Adoption rates of our connected home solutions in the future will depend on a
      number of factors, including development of competitive and attractive products
      and the cost to customers of installation of new solutions or upgrade or renovation
      from older connected platforms or products. We are well positioned to leverage the
      growing demand for connected home solutions with our innovative products that
      are easy to purchase, install and deploy within the broader smart home ecosystem
      including our thermostats portfolio. We expect to benefit from the over 17%
      compound annual growth rate (“CAGR”) projected by IDC for connected
      thermostats over the next five years. Beyond that, our expanding portfolio of self-
      installed and self-monitored solutions such as the Smart Home Security System and
      Lyric Cameras are well positioned to participate in the growth of DIY solutions unit
      sales which according to IHS are expected to grow at a rate of over 20% per year
      from 2015 through 2020. In security, we continue to see strong support for our
      professionally-installed and monitored solutions.

                                             ***

      We believe we have an attractive financial profile highlighted by our diversified
      revenue streams, strong segment profits and limited capital expenditure needs.
      We have delivered strong net sales growth over the period from 2013 to 2017,
      during which our net sales grew at a CAGR of 3.7%. In addition, the overall nature




                                              42
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       43 43
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75282
                                                                           #: 43




       of our business is not capital intensive. For the years 2015 to 2017, our capital
       expenditures averaged 1.3% of our net sales.

(Emphasis added.)

       131.    In a section titled,” Our Growth Strategies,” the Information Statement stated the

following, in relevant part:

       We are developing new, innovative products and solutions across Comfort &
       Care and Security & Safety to grow our core business and differentiate ourselves
       from our competitors. Over the past three years, we have launched over 200 new
       products such as the Lyric family of connected home solutions, which includes
       thermostats, water leak detectors and awareness cameras. Our next generation
       alarm systems are expected to launch in late 2018. We have also launched cloud
       service offerings such as AlarmNet 360 and Total Connect 2.0 that allow
       consumers to control their systems remotely and contractors to provide efficient
       installation, maintenance and support services. We plan to further expand our
       portfolio by bringing to market an extensive set of new solutions for everyday
       problems, including remote furnace and boiler monitoring, smart vents, shut-
       off valve solutions, battery-operated video motion cameras and a residential
       global intrusion system. While we believe we are well positioned to capitalize on
       future trends and opportunities for innovation, the constantly evolving needs of our
       customers make it difficult to predict the pace or scope of future technological
       developments and our business may be affected if our new products or upgrades
       are not adopted by consumers.

                                              ***

       We believe we are well positioned to benefit from the growing demand for
       connected solutions in homes due to our breadth of offerings, customer reach
       and strong brand. As consumer preferences drive increasing demand for connected
       home solutions, we believe our portfolio of end-to-end solutions will become
       increasingly important. Compelling connected home use cases require careful
       orchestration of multiple solutions to create an ecosystem that can be reliably
       accessed by consumers on a common platform. A seamless experience is a key
       differentiator relative to single-purpose product providers.

       We plan to further enhance the customer value proposition by expanding remote
       functionality and real-time access to information and analytics that help the end-
       user control their home environment. We also intend to support this effort by
       extending our suite of proprietary service offerings as well as the range of options
       for controlling our devices in conjunction with third party systems. These
       innovations require that we navigate a complex and changing technological and
       regulatory landscape.

(Emphasis added.)


                                               43
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       44 44
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75283
                                                                           #: 44




       132.    The Information Statement also contained a discussion of the risks facing Resideo

and its business, which described risks relating to the Spin-Off and other associated matters. These

risk factors were largely generic, and failed to disclose any of the material issues regarding

Resideo’s business units, products, supply chains, and governance that had already occurred and

were still occurring, stating the following:

       We have no operating history as an independent, publicly traded company, and our
       historical combined financial information is not necessarily representative of the
       results we would have achieved as an independent, publicly traded company and
       may not be a reliable indicator of our future results.

       We derived the historical combined financial information included in this
       Information Statement from Honeywell’s consolidated financial statements, and
       this information does not necessarily reflect the results of operations and
       financial position we would have achieved as an independent, publicly traded
       company during the periods presented, or those that we will achieve in the future.
       This is primarily because of the following factors:

              Prior to the Spin-Off, we operated as part of Honeywell’s broader corporate
               organization, and Honeywell performed various corporate functions for us.
               Our historical combined financial information reflects allocations of
               corporate expenses from Honeywell for these and similar functions. These
               allocations may not reflect the costs we will incur for similar services in the
               future as an independent publicly traded company.

              We will enter into transactions with Honeywell that did not exist prior to
               the Spin-Off, such as Honeywell’s provision of transition and other services
               and brand licensing agreements, and undertake indemnification obligations,
               which will cause us to incur new costs. See “Certain Relationships and
               Related Party Transactions—Agreements with Honeywell.”

              Our historical combined financial information does not reflect changes that
               we expect to experience in the future as a result of our separation from
               Honeywell, including changes in the financing, cash management,
               operations, cost structure and personnel needs of our business. As part of
               Honeywell, we enjoyed certain benefits from Honeywell’s operating
               diversity, size, purchasing power, borrowing leverage and available
               capital for investments, and we may lose these benefits after the Spin-
               Off. As an independent entity, we may be unable to purchase goods,
               services and technologies, such as insurance and health care benefits and
               computer software licenses, or access capital markets on terms as favorable
               to us as those we obtained as part of Honeywell prior to the Spin-Off, and



                                                 44
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       45 45
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75284
                                                                           #: 45




               our business, financial condition, results of operations and cash flows may
               be adversely affected. In addition, our historical combined financial data do
               not include an allocation of interest expense comparable to the interest
               expense we will incur as a result of the Reorganization Transactions and
               the Spin-Off, including interest expense in connection with the incurrence
               of indebtedness at the Company.

       We have no operating history as an independent, publicly traded company.
       Furthermore, while the individualized businesses or their predecessors have a
       history of product development going back over 100 years, we have neither
       operated with a residential Comfort & Care, Security & Safety, or home solutions
       business focus, nor combined that with a distribution business in the past, and we
       may not be successful in continuing to operate and grow our business with a
       narrower focus and outside the broader Honeywell operating environment.

       We may face operational inefficiencies as we continue to integrate our business
       after the Spin-Off. Following the Spin-Off, we will also face additional costs and
       demands on management’s time associated with being an independent, publicly
       traded company, including costs and demands related to corporate governance,
       investor and public relations and public reporting. In addition, while we have been
       profitable as part of Honeywell, we cannot assure you that our profits will continue
       at a similar level when we are an independent, publicly traded company. For
       additional information about our past financial performance and the basis of
       presentation of our Combined Financial Statements, see “Selected Historical and
       Unaudited Pro Forma Combined Financial Data,” “Unaudited Pro Forma
       Combined Financial Statements,” “Management’s Discussion and Analysis of
       Financial Condition and Results of Operations” and our historical Combined
       Financial Statements, and the Notes thereto, included elsewhere in this Information
       Statement.

(Emphasis added.)

       October 10, 2018 Press Release

       133.    On October 10, 2018, the Company issued a press release announcing an investor

showcase to be held in New York City later that day. The press release quoted Defendant Nefkens,

who stated the following, in relevant part:

       "On this first anniversary of the spin-off announcement, Resideo is on the cusp of
       becoming a stand-alone, publicly traded company. We are ready to meet customer
       needs across every part of the home and at every point of the buyer's journey. From
       the vigilant security keeping watch on the exterior, iconic comfort products on the
       wall, smart controls behind the wall, and cloud-based mobile apps giving
       consumers greater control, Resideo will launch as a global leader with the know-



                                                45
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       46 46
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75285
                                                                           #: 46




       how to truly connect the home. We start with an unparalleled presence in 150
       million homes and a 130-year history providing reliable solutions for the critical
       systems of a home. We are deepening our ties with the professionals who deliver
       comfort and security to homeowners, and have a long-term, exclusive license to use
       the globally recognized Honeywell Home brand. Our ADI global distribution
       business is already the leader in security distribution, and one of the leading reasons
       Honeywell residential products continue to be professionally installed 15 million
       times a year."

       "Resideo begins with an enviable market position, as a $4.7 billion business with a
       global addressable market of more than $35 billion that continues to grow thanks
       to favorable trends and consumer preferences. Our diversified revenue streams,
       strong segment profits and limited capital expenditure needs are just a few of the
       reasons Resideo has a bright future. We can't wait to see REZI listed on the
       NYSE."

(Emphasis added.)

       October 10, 2018 Slide Presentation

       134.    Also on October 10, 2018, in advance of the Company’s above-described investor

showcase, the Company filed a current report on Form 8-K with the SEC including as an exhibit

a slide presentation to be displayed during the showcase. Among other things, the slide

presentation provided that the Company’s products offered “[s]eamless control across connected

product categories,” and that the Company’s connected home software “ties it all together.”

       135.    In a slide containing the caption, “Positioned to Drive Shareholder Value Well into

the Future,” the slide presentation also stated the following:

       With Resideo:

       We believe your home will anticipate and deliver your comfort and efficiency needs
       through our innovative smart home solutions installed by our professional channel
       partners

       We Have:

              Winning track record with size, scale, and loyal customer base

              Leading positions integrating and running most critical systems in a home




                                                 46
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       47 47
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75286
                                                                           #: 47




             Well capitalized balance sheet

             Strong cash flow, liquidity and ability to grow business

             Profitable Top and Bottom Line Growth

       136.   Moreover, the slide presentation indicated that Resideo was expected to yield over

4% in organic revenue growth, and would maintain an adjusted EBITDA margin of 13% pre-

indemnity, and 10% post-indemnity.

       137.   As would later be revealed, the Company’s business and financial prospects were

nowhere near as optimistic as the above-referenced representations purported. However, the

investing public would not learn the truth until long after the completion of the Spin-Off on

October 29, 2018.

       Materially False and Misleading Statements During the Relevant Period

       November 8, 2018 Form 8-K and Slide Presentation

       138.   On November 8, 2018, less than two weeks after Resideo’s common stock began

trading on the NYSE, the Company filed a current report on Form 8-K with the SEC indicating

that members of Resideo’s management would attend the Robert W. Baird Global Industrial

Conference in Chicago in order to give a presentation on the Company. The Form 8-K also

included as an exhibit a slide presentation that contained the following graphic touting the

Company’s purportedly “mature, integrated” supply chain as follows:




                                               47
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       48 48
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75287
                                                                           #: 48




       139.   The attached slide presentation also provided the following graphic touting the

Company’s purported “key growth drivers” and “diversified product portfolio” as follows:




                                              48
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       49 49
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75288
                                                                           #: 49




       November 13, 2018 Press Release

       140.    On November 13, 2018, the Company issued a press release disclosing its financial

results for the fiscal quarter ended September 30, 2018. The press release provided the following

full-year fiscal 2018 guidance and fiscal 2019 outlook:

       The company today reaffirmed its guidance for full-year 2018 at the high end of
       the previously stated range. Resideo expects to realize net sales between
       $4.77 billion and $4.83 billion, pro forma adjusted EBITDA between $605 million
       and $615 million, and pro forma adjusted EBITDA including environmental
       indemnity between $465 million and $475 million.

       The company also reiterated its expectations for full-year 2019, including
       4 percent organic revenue growth, adjusted EBITDA margin of 13 percent, or
       10 percent after the indemnity payment to Honeywell, and research and
       development investment of approximately $125 million. Resideo also plans to
       declare modest dividends in 2019, subject to Board approval.

(Emphasis added.)

       141.    The press release also quoted Defendant Nefkens as follows:

       “Resideo had a solid third quarter as part of Honeywell, preceding a successfully
       executed spinoff,” said Mike Nefkens, president and CEO of Resideo. “While our
       performance has already been released to the market through Honeywell’s recent
       earnings as part of their broader segment disclosure, we’re eager to take this next
       step as a public company by providing more detail through the earnings process.
       After listening to feedback from our investors, we’ve chosen to release our results
       the evening before our first earnings call to give investors time to review the
       numbers. We’re looking forward to providing additional context around the quarter
       on our call tomorrow.”

       “Our performance as part of Honeywell over the past three years demonstrates
       a well-run business that is on-track to deliver continued growth in 2018 and
       beyond,” continued Nefkens. “Our first priority is to deliver results for our
       stakeholders, and we’re inspired by the support and optimism of our customers and
       suppliers, 150 of whom we celebrated with as we rang the bell recently at the
       NYSE. As we see the demand for smarter homes on the rise, our long-standing and
       proven relationships with professional contractors – the ‘do it for me channel’
       where the largest portion of our products are sold – make it much easier for
       consumers to upgrade to a home that is more efficient, safer, and easier to control.
       We have 130-years of expertise in homes through our Honeywell heritage, and a
       clear vision to deliver our next generation growth plan for Resideo. We’re excited
       about our future and focused on creating value for our shareholders.”



                                               49
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       50 50
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75289
                                                                           #: 50




(Emphasis added.)

       142.    The press release also purported that the Company had been impacted by

“temporary supply chain issues” in connection with the Spinoff, stating the following:

       Products sales increased by 1 percent on a reported basis, and 2 percent on an
       organic basis, the difference being driven by the unfavorable impact of currency
       translation. Products segment performance was impacted by temporary supply
       chain issues as a result of the spin-off, which Resideo is actively resolving.
       Products segment profit increased by 2 percent on a reported basis primarily due to
       a changing product mix, partially offset by inflation, net of productivity.

(Emphasis added.)

       November 13, 2018 Form 10-Q

       143.    Also on November 13, 2018, the Company filed its quarterly report on Form 10-Q

for the fiscal quarter ended September 30, 2018 with the SEC (the “3Q18 10-Q”). The 3Q18 10-

Q was signed by Defendant Ragan, and contained certifications pursuant to Rule 13a-14(a) and

15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendant Nefkens and Ragan attesting to the accuracy of the financial statements contained

therein, the disclosure of any material changes to the Company’s internal controls, and the

disclosure of any fraud committed by the Company, its officers, or its directors.

       144.    The 3Q18 10-Q stated the following regarding the Company’s internal controls:

       Our Chief Executive Officer and Chief Financial Officer, with the assistance of
       other members of our management, conducted an evaluation of the effectiveness of
       the Company’s disclosure controls and procedures (as such term is defined in Rules
       13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period
       covered by this Quarterly Report on Form 10-Q. Based upon such evaluation, our
       Chief Executive Officer and Chief Financial Officer have concluded that our
       disclosure controls and procedures are effective at a reasonable assurance level as
       of the end of the period covered by this Quarterly Report on Form 10-Q.

                                               ***

       There were no changes with respect to the Company’s internal control over
       financial reporting or in other factors that materially affected, or are reasonably


                                                50
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       51 51
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75290
                                                                           #: 51




       likely to materially affect, internal control over financial reporting during the
       quarter ended September 30, 2018.

       November 14, 2018 Conference Call

       145.    On November 14, 2018, the Company hosted a conference call with investors and

analysts to discuss the Company’s financial results for the third quarter of 2018. During the call,

Defendant Nefkens commented on “spin related supply chain issues” facing the Company, stating

the following, in relevant part:

       As many of you have already heard from Honeywell on their Q3 earnings call we
       experienced some spin related supply chain issues that temporarily increased our
       backlog and additional spin related costs that negatively impacted our revenue and
       EBITDA for the quarter. We are actively addressing these supply chain issues and
       we're already seeing product flows moving back towards normal volumes. With
       the spin behind us operationally our team is focused and back on track. While
       we executed on the final phase of our spin we also garnered some key wins and
       continue to develop our product pipeline. As many of you know we have two
       segments in the company, a product segment and a distribution segment and finally
       we are excited about the momentum our business is showing and we're reaffirming
       our guidance for full year 2018 and outlook for 2019. We expect our full year 2018
       results at the high end of the range, our performance as part of Honeywell over the
       past three years demonstrates a well-run business that is on track to deliver
       continued growth in 2018 and beyond. We are excited about our future and focused
       on continued growth and innovation to create value for our customers and
       shareholders.

(Emphasis added.)

       146.    Additionally, Defendant Ragan referred to the supply chain challenges Resideo was

facing as “short-term,” and stated that “[o]ur business is performing well. And we expect the

powerful combination of scale, steady growth and market position will give us margin expansion

and significant equity valuation uplift going forward.”

       147.    Also during the call, the following exchange took place between Defendant

Nefkens and an investor analyst on the subject of the Company’s supply chain issues:

       [Analyst]: if you could give a breakout of how much of the growth was really
       impacted by spin related supply chain noise during the quarter, and then going



                                                51
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       52 52
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75291
                                                                           #: 52




       forward what do you view as a normalized growth rate, and how quickly can you
       get there? Thanks.

       [Defendant Nefkens]: Thanks for the question. So – so yeah, so I'll talk a little bit
       about the spin related supply chain issues that we put out there because it did affect
       us in Q3 as expected. I talked about these at Investor Day. Typically what they are
       – are our items I will just give you a really good example like most of them are
       believe or not are administrative items. We had an example of customs related
       issues where paperwork comes in under the Honeywell name, Products needs to
       actually be come out the Resideo name, took a couple days to do that. We also have
       some plant shifts that we're making in Europe as a result of the spin. So, these
       are just items that we knew, were in front of us, we plan for it.

       In Q4 I can tell you right now we're already seeing volumes coming back to
       normal. And I've told the team and we're still looking out, there's still a few things
       we've got to make sure come through before we get clean. So I would tell you we're
       still seeing a few of those headwinds here in Q4 as expected. And we'll be fully
       back and running here by Q1. Again, the reason that we were able to – from our
       guidance at the top-end of the range is because we're already working through these
       items, and we're very comfortable that we're on the other side of it now.

       [Analyst]: Okay, terrific. That's great. So, full power by the beginning of 2019?

       [Defendant Nefkens]: That's correct.

(Emphasis added.)

       148.    Lastly, Defendant Nefkens also remarked on how the Company stood out from its

competitors, stating, “they don’t have product solutions or connectivity that sits behind the wall,

which is really the core of any smart home. That’s what makes us different.”

       December 12, 2018 Imperial Capital Security Investor Conference

       149.    On December 12, 2018, Defendant Ragan attended the Imperial Capital Security

Investor Conference in New York, where he gave a presentation on Resideo. During the

conference, Defendant Ragan attempted to gloss over the Company’s supply chain issues, stating,

“We have done a significant amount of work on the factory rationalization. 10 years ago, there

were 50 factories and somehow Michael got from 50 to 18 and doubled revenue, which is




                                                52
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       53 53
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75292
                                                                           #: 53




spectacular . . . the company is incredibly efficient from a manufacturing supply chain

perspective.”

       150.       The statements referenced in ¶¶ 138–149 herein were materially false and

misleading because they failed to disclose, inter alia, that: (1) the negative impacts of the Spin-

Off on Resideo were far more significant and pervasive than the Individual Defendants had

disclosed, and the royalties and other payments the Company was required to make to Honeywell

would significantly hamper the Company’s ability to operate effectively and respond to challenges

in the market; (2) the Company had virtually no value engineers, which would prevent the

Company from effectively managing certain product costs; (3) the Company’s supply chains and

inventory were pervaded by serious problems, causing backorders and shortages; (4) the

Company’s T-Series thermostats and certain of its security systems made use of outdated

technology and were becoming less relevant in the market; (5) the Company’s TCC App was

plagued by technical problems that reduced its effectiveness; (6) the Company failed to fulfill

contractual obligations to certain of its OEM customers, resulting in contract penalties; (7) the

Company had lost a significant amount of leverage and bargaining power that it had once been

afforded as a part of Honeywell; (8) the Company suffered from fundamental governance and

operational issues owing to its nature as a fusion of largely unrelated business units without a

shared history of operations; (9) the Company lacked the expertise or technology needed to redress

the foregoing problems; (10) due to all of the foregoing, the Individual Defendants’ representations

regarding the Company’s financial guidance, earnings, and overall prospects were misleading and

lacked a reasonable basis in fact; and (11) the Company failed to maintain internal controls. As a

result of the foregoing, Resideo’s public statements were materially false and misleading at all

relevant times.




                                                53
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       54 54
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75293
                                                                           #: 54




       The Truth Gradually Emerges as False and Misleading Statements Continue

       March 7, 2019 Press Release

       151.   On March 7, 2019, the Company issued a press release disclosing its financial

results for the fiscal quarter and full year ended December 31, 2018. The press release quoted

Defendant Nefkens as follows:

       “We delivered strong performance for the fourth quarter and full year, despite
       the spin- related cost base coming in higher than expected,” said Mike Nefkens,
       president and CEO of Resideo. “I am proud of our team’s accomplishments as we
       successfully executed the spin and met or exceeded financial expectations.

       “The disruption from the spin is mostly behind us and we have a solid team in
       place that delivered great results in 2018, and we are ready to do even more. As
       a newly independent company, we are establishing our roadmap for growth and
       long-term value creation.

       “This year is foundational for Resideo as we take critical steps near-term to further
       improve our cost base, invest to accelerate growth, increase margins and drive
       recurring revenues. We’ve brought on new talent to drive innovation and win
       market share in the growing residential IoT market by reimagining the smart home
       for contractors and consumers alike,” Nefkens said.

(Emphasis added.)

       152.   The press release also indicated that profits from the Company’s Products and

Solutions segment had “decreased 20 percent, impacted by one-time spin-related costs.”

       153.   The press release quoted Defendant Ragan, who described adjustments to the

Company’s revenue guidance as follows:

       “We’ve demonstrated a disciplined approach to capital allocation and we will
       continue to maintain that discipline going forward. We are in a financially-strong
       position to prioritize growth capital and maintain a healthy balance sheet,” said
       Joe Ragan, Resideo’s executive vice president and chief financial officer. “Our
       investment program will be a critically important component to our strategy,
       enabling us to drive to higher growth rates and margins in the long-term. In
       parallel, we are launching an initiative to optimize our cost base.

       “We have updated our 2019 revenue guidance from 4 percent to a range of 2 to
       5 percent, which reflects moderating housing metrics, shifting portfolio mix –



                                                54
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       55 55
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75294
                                                                           #: 55




       with a higher weighting of ADI and connected products – and increased growth
       investment for the future. Our plans to invest for growth and cost-optimization
       programs drive our updated 2019 Pro Forma Adjusted EBITDA projection in the
       range of $410 to $430 million. We are confident in Resideo’s ability to gain
       market share in all of our segments and look forward to providing further detail
       on our value creation strategy at our inaugural investor and analyst meeting this
       summer,” said Ragan.

(Emphasis added.)

       154.    Additionally, the press release described the Company’s purported strategy over

the near term and the coming years as follows:

       Through its Vision 2023 strategy, the company will expand its core capabilities and
       partnerships to offer homeowners safer, more secure and healthier homes. Resideo
       is making $90 million in new growth investments in 2019 to capitalize on its
       existing installed base of 150 million homes and deepen ties with its network of
       110,000 do-it-for-me professional contractors.

       Over the year ahead, Resideo will roll out next generation platforms in both its
       security and comfort divisions. In security, Resideo’s Global Residential Intrusion
       Platform is extensible and brings enhanced software offerings. In comfort, Resideo
       is launching a pioneering platform with recurring services that integrate all
       dimensions of home wellness.

       The final core components of Vision 2023 are Resideo’s ecosystem of homeowners
       and contractors, and the company’s ability to leverage its scale for accretive growth.
       An innovative new digital portal will connect Resideo’s community of consumers
       with do-it-for-me professional contractors, which the company expects to launch in
       the second half of 2019. Resideo also has established an ongoing strategic initiative
       to identify and execute on tuck-in acquisitions and investments that accelerate
       recurring revenues, topline momentum and margin expansion.

                                               ***

       Resideo has recently made progress on several business development initiatives.
       The company began customer deliveries of its next-generation security platform
       (Global Residential Intrusion Platform/GRIP) in December 2018.

(Emphasis added.)

       155.    On this news, the price of the Company’s stock fell from $24.75 per share at the

close of trading on March 6, 2019, to $18.96 per share at the close of trading on March 7, 2019.

       March 7, 2019 Conference Call


                                                 55
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       56 56
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75295
                                                                           #: 56




       156.    Also on March 7, 2019, the Company hosted a conference call with investors and

analysts to discuss the Company’s fourth quarter and full year financial results for 2018. During

the call, Defendant Nefkens stated the following with respect to “disruption” from the Spin-Off:

       I want to personally thank you for the valuable input, feedback and great ideas from
       all of you, which has influence the path forward for Resideo. I also feel really good
       that most of the disruption from the spin is now behind us and we have a solid
       team in place that delivered great results in 2018. I'm really proud the way the
       team finished the years.

       As I've shared in the past, this is my third spin and we are on schedule. And in
       some cases ahead of schedule when I compare to previous spins I've been part
       of. Our first fiscal year end as a public company is a great time to not only share
       some of our key initiatives for the year ahead, but also outline Resideo's long-term
       vision which we’re calling vision 2023.

                                                ***

       As you guys know with the spin this effectively is the first time that we are having
       all of our costs under our control . . . [W]e’re at a strategic inflection point. I would
       tell you that we are at or ahead of where I expect[ed] to be.

(Emphasis added.)

       157.    Also during the call, Defendant Nefkens stated, “our innovative product pipeline

and focus on doubling our high-margin recurring revenue stream will further solidify our existing

market leadership,” and indicated the following with respect to the Company’s GRIP product:

       The big item for us this year is going to be our security business. We have the
       rollout of our new Global Intrusion Platform, started in December. That rollout is
       progressing very, very well with our first customers. And for us to be at the top of
       the range, we're going to need very strong performance from our teams in second
       half of the year in the – in GRIP.

                                                ***

       our biggest investment is our – the rollout of our GRIP platform, that’s the next-
       generation security platform, which is already rolling out [] we’ve got our largest
       customer that comes up first, then we have general market in the Americas and then
       we move to general market in Europe. We were not planning a European launch
       until 2020. We’re accelerating that into 2019 as well. So we’ve got investment
       increases to make that happen. That’s security.




                                                  56
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       57 57
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75296
                                                                           #: 57




        158.    With respect to the Company’s comfort division, Defendant Nefkens stated the

following:

        On the comfort side, as I said earlier, we've rolled out several great products, the
        T9 and the T10 that Ian mentioned earlier. But we are going to have a new platform
        launch that was planned for 2020. We're accelerating that into 2019. All this is done
        to do two things. Number one, it's to accelerate our growth, and number two, it's
        going to be the [both] platforms that are necessary for us to really push subscription
        services. Our older products did not have the capability to do that. They were
        multiple applications. This will all be under single app, and we'll be able to launch
        our first generation of subscription services, which will drive our recurring revenue
        north. So that is why we're accelerating these investments. Those investments are
        primarily in the product segment, and we'll also be executing, as I mentioned in my
        prepared remarks, a few tuck-in acquisitions as well to give us other IP and products
        that will help us bring those subscription services to market.

        159.    Subsequently, on March 12, 2019, after Defendant Ragan and other members of the

Company’s management met with Bank of America Merrill Lynch analysts, Merrill Lynch issued

an analyst report rating the Company as “BUY”, and stating, “[f]ollowing yesterday’s meetings,

we have greater confidence in REZI’s ability to achieve, and most likely surpass, its revised 2019

adjusted EBITDA outlook of $410-$430mm (BofAML $429mm), which was reduced in the

context of last week’s 4Q18 earnings results.”

        March 18, 2019 Form 10-K

        160.    On March 18, 2019, the Company filed its annual report on Form 10-K for the fiscal

year ended December 31, 2018 with the SEC (the “2018 10-K”). The 2018 10-K was signed by

Defendants Nefkens, Ragan, de Masi, Deninger, Fradin, Lazar, Richardson, Teich, and Weinbar,

and contained SOX certifications signed by Defendant Nefkens and Ragan attesting to the

accuracy of the financial statements contained therein, the disclosure of any material changes to

the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.




                                                 57
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       58 58
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75297
                                                                           #: 58




       161.    In a section titled, “Competitive Strengths,” the 2018 10-K touted the Company’s

product portfolio and growth prospects, among other things, stating the following, in relevant part:

       Our comprehensive Products portfolio provides end-to-end solutions focusing on
       critical needs within the home, where product reliability and ease of use are of
       utmost importance. This portfolio is comprised of traditional product offerings as
       well as a growing connected offering. Our deep domain expertise allows us to
       consistently provide trusted, tested and proven solutions that meet standards for
       cybersecurity and regulatory, as well as certification standards for devices
       addressing critical life safety needs. Our brand product portfolio and distribution
       distinguishes us from our competitors, most of whom focus on niche solutions
       within the home. We provide solutions that address multiple consumer connected
       home needs under a common platform. As new devices and use-cases emerge, we
       believe the continuing development of our common platform across devices and all
       levels of connectivity (device, software, cloud, analytics and consumer interface)
       will become vital to ensure a seamless and reliable experience. Our extensive
       product portfolio also enables us to achieve profitable economies of scale in
       production, distribution and speed to market while making us a “go to” partner in
       the smart home ecosystem

       Our innovation is supported by the Resideo User Experience design group, which
       creates value by understanding and translating the needs of consumers and
       channel partners to develop intuitive, desirable and brand differentiated end-to-
       end experiences. Our products are regularly recognized in professionally judged
       international design competitions and we have won the highly coveted iF Design
       Award, Red Dot Design Award and the IDEA Design Award over a dozen times
       since 2015.

                                               ***

       We have over 1,300 engineers creating innovative solutions in software centers of
       excellence located in Austin, Texas, Bengaluru and Madurai, India and other
       locations. Our deep domain expertise, proprietary technology and brands are
       protected by a combination of patents, trademarks, copyrights, trade secrets, non-
       disclosure agreements and contractual provisions. We have approximately 3,000
       proprietary worldwide active patents and pending patent applications.

                                               ***

       Our financial performance is underpinned by our implementation of the Operating
       System (“OS”). OS is integral to our organization, and was founded on the lean and
       six sigma principles of continuous improvement in quality, delivery, cost, growth
       and innovation. We have continued to execute the OS model following the Spin-
       Off, resulting in improved manufacturing productivity, more rapid product
       innovation and increased cost efficiencies. Important parts of our supply chain are
       strategically positioned in low cost regions located in or near key markets,


                                                58
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       59 59
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75298
                                                                           #: 59




       consistent with a strategy of optimizing our supply chain and reducing delivery
       times. We have extended OS concepts beyond lean manufacturing to
       our Global Distribution business, customer service and product development areas.
       We are applying these practices to develop global platforms to drive standardization
       for scale and cost efficiency, while incorporating key technologies and
       functionalities to drive speed and faster innovation for our contractor partners and
       end-user customers.

                                              ***

       Our broad suite of connected solutions allows end customers to control their
       thermostats, security systems, cameras and home automation devices such as
       electronic locks, lights and garage doors from our mobile applications. We
       currently service over 5.6 million connected customers, including more than two
       million security systems that are monitored for security and life safety events.
       Future adoption rates of our connected home solutions will depend on a number of
       factors, including development of competitive and attractive products and the cost
       to customers of installation of new solutions or upgrade or renovation from older
       connected platforms or products. We are well positioned to leverage the growing
       demand for connected home solutions with our innovative products that are easy
       to purchase, install and deploy within the broader smart home ecosystem
       including our thermostats portfolio. We expect to benefit from the over 15%
       compound annual growth rate (“CAGR”) projected by Navigant for connected
       thermostats over the next five years. Beyond that, our expanding portfolio of self-
       installed and self-monitored solutions such as the Smart Home Security System and
       Lyric Cameras are well positioned to participate in the growth of DIY security unit
       sales which according to IHS are expected to grow at a CAGR of 15% from 2017
       through 2022 (inclusive of analog/network bundles and standalone cameras). In
       security, we continue to see strong adoption of our professionally-installed and
       monitored solutions.

       162.   The 2018 10-K also described the Company’s relationships with certain OEMs,

including ADT, stating the following:

       We also have long-standing relationships with important OEMs and service
       providers such as ADT Security Services, United Technologies and A.O. Smith
       Corporation. A number of these relationships extend more than 25 years, including
       some spanning over 40 years. These deep partnerships are possible because OEMs
       value our design capabilities, innovation, domain expertise, supply chain
       capabilities and product quality, and our commitment to working with them to grow
       their businesses by way of the Resideo/Honeywell Home platform and suite of
       products.

       163.   The 2018 10-K also described the various risk factors facing the Company, echoing

many of the generic risks listed in Resideo’s previously issued Information Statement:


                                               59
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       60 60
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75299
                                                                           #: 60




      We have limited operating history as an independent, publicly traded company, and
      our historical consolidated and combined financial information is not necessarily
      representative of the results we would have achieved as an independent, publicly
      traded company and may not be a reliable indicator of our future results.

      We derived the historical combined financial information for periods prior to the
      Spin-Off included in this Form 10-K from Honeywell’s consolidated financial
      statements, and this information does not necessarily reflect the results of
      operations and financial position we would have achieved as an independent,
      publicly traded company during the periods presented, or those that we will
      achieve in the future. This is primarily because of the following factors:

            Prior to the Spin-Off, we operated as part of Honeywell’s broader corporate
             organization, and Honeywell performed various corporate functions for us.
             Our historical combined financial information prior to the Spin-Off reflects
             allocations of corporate expenses from Honeywell for these and similar
             functions. These allocations may not reflect the costs it will incur for similar
             services in the future as an independent publicly traded company.

            We have entered into transactions with Honeywell that did not exist prior
             to the Spin-Off, such as Honeywell’s provision of transition and other
             services and brand licensing agreements, and have undertaken
             indemnification obligations, which will cause us to incur new costs. See
             Note 21. Commitments and Contingencies of Notes to Consolidated and
             Combined Financial Statements for more information.

            Our historical combined financial information prior to the Spin-Off does not
             reflect changes that we have or expect to experience in the future as a result
             of our separation from Honeywell, including changes in the financing, cash
             management, operations, cost structure and personnel needs
             of our business. As part of Honeywell, we enjoyed certain benefits from
             Honeywell’s      operating      diversity,  size,    purchasing       power,
             borrowing leverage and available capital for investments. As an
             independent entity, we may be unable to purchase goods, services and
             technologies, such as computer software licenses, or access capital markets
             on terms as favorable to it as those obtained as part of Honeywell prior to
             the Spin-Off, and our business, financial condition, results of operations
             and cash flows may be adversely affected. In addition, our historical
             combined financial data does not include an allocation of interest expense
             comparable to the interest expense we will incur as a result of the Spin-Off,
             including interest expense in connection with the incurrence of
             indebtedness at our Company.

      Furthermore, while the individualized businesses or their predecessors have a
      history of product development going back over 100 years, we have a limited
      operating history with a residential Comfort, RTS, Security, or home solutions



                                               60
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       61 61
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75300
                                                                           #: 61




       business focus, or in combination with a distribution business, and we may not be
       successful in continuing to operate and grow our business with a narrower focus
       and outside the broader Honeywell operating environment. We may face
       operational inefficiencies as we continue to integrate our business after the Spin-
       Off. We are responsible for the additional costs and demands on management’s
       time associated with being an independent, publicly traded company, including
       costs and demands related to corporate governance, investor and public relations
       and public reporting. In addition, while we have been profitable as part of
       Honeywell, we cannot assure you that our profits will continue at a similar level
       when we are an independent, publicly traded company. For additional information
       about our past financial performance and the basis of presentation of our
       Consolidated and Combined Financial Statements, see “Selected Financial Data,”
       “Management’s Discussion and Analysis of Financial Condition and Results of
       Operations” and our historical Consolidated and Combined Financial Statements,
       and the Notes thereto, included elsewhere in this Form 10-K.

(Emphasis added.)

       164.    The 2018 10-K also stated the following regarding the Company’s internal controls:

       During the fourth quarter of 2018, under the supervision and with the participation
       of our management, including our principal executive officers and principal
       financial officer, management planned and prepared for new controls implemented
       over new material agreements and new Company entity level controls, to support
       our financial reporting requirements and internal control over financial reporting.
       Management has not identified any other changes in our internal control over
       financial reporting that occurred during the quarter ended December 31, 2018 that
       has materially affected, or is reasonably likely to materially affect, our internal
       control over financial reporting.

       April 25, 2019 Proxy Statement

       165.    On April 25, 2019, the Company filed its 2019 Proxy Statement with the SEC.

Defendants Nefkens, de Masi, Deninger, Fradin, Lazar, Richardson, Teich, and Wienbar solicited

the 2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.2



2
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  61
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       62 62
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75301
                                                                           #: 62




       166.    With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated,

“[o]ur Code of Business Conduct applies equally to all of our directors, officers and employees,

as well as those of our subsidiaries, affiliates and joint ventures.”

       167.    The 2019 Proxy Statement was false and misleading because the Code of Conduct

was not followed, as evidenced by the numerous false and misleading statements alleged herein,

and the Individual Defendants’ failures to report violations of the Code of Conduct.

       168.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the negative

impacts of the Spin-Off on Resideo were far more significant and pervasive than the Individual

Defendants had disclosed, and the royalties and other payments the Company was required to

make to Honeywell would significantly hamper the Company’s ability to operate effectively and

respond to challenges in the market; (2) the Company had virtually no value engineers, which

would prevent the Company from effectively managing certain product costs; (3) the Company’s

supply chains and inventory were pervaded by serious problems, causing backorders and

shortages; (4) the Company’s T-Series thermostats and certain of its security systems made use of

outdated technology and were becoming less relevant in the market; (5) the Company’s TCC App

was plagued by technical problems that reduced its effectiveness; (6) the Company failed to fulfill

contractual obligations to certain of its OEM customers, resulting in contract penalties; (7) the

Company had lost a significant amount of leverage and bargaining power that it had once been

afforded as a part of Honeywell; (8) the Company suffered from fundamental governance and

operational issues owing to its nature as a fusion of largely unrelated business units without a

shared history of operations; (9) the Company lacked the expertise or technology needed to redress

the foregoing problems; (10) due to all of the foregoing, the Individual Defendants’ representations

regarding the Company’s financial guidance, earnings, and overall prospects were misleading and




                                                  62
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       63 63
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75302
                                                                           #: 63




lacked a reasonable basis in fact; and (11) the Company failed to maintain internal controls. As a

result of the foregoing, Resideo’s public statements were materially false and misleading at all

relevant times.

       May 8, 2019 Press Release

       169.       On May 8, 2019, the Company issued a press release disclosing its financial results

for the fiscal quarter ended March 31, 2019. The press release provided the following financial

guidance, quoting Defendant Ragan:

       Looking ahead to the second quarter, the company’s investment programs, which
       have already begun and are on track, are expected to accelerate – particularly with
       its new comfort platform and supporting digital programs. The company continues
       to anticipate its EBITDA profile will be 40% weighted to the first half of 2019 and
       60% weighted to the back half of the year as the company also executes on its cost
       reduction program.

       “As we invest in the business for growth, we are pleased with our cash generation.
       We remain disciplined in our approach to cash management, exiting the first quarter
       with zero drawn on our $350 million revolver,” said Joe Ragan, executive vice
       president and chief financial officer. “We are on track with our previously
       announced cost reduction program and expect $50 million in annualized savings by
       2020. With continued confidence in our ability to execute and positive first-quarter
       results, we are reiterating our full-year 2019 guidance to reflect revenue growth
       of 2-5% and Adjusted EBITDA at the upper end of the range of $410 to
       $430 million.”

       170.       The press release quoted Defendant Nefkens as follows:

       “We’re off to a great start in 2019 with strong Q1 revenue performance in both our
       Global Distribution and Products & Solutions businesses. In Q1, our in-
       house innovation shined with the launch and strong sales volumes of our next
       generation pro security platform,” said Mike Nefkens, president and CEO of
       Resideo. “In addition, we acquired Buoy Labs, expanding our pro offerings into
       water leak detection, a critical segment in whole home solutions. I’m proud of the
       progress we’ve made in executing both our investment plans and cost reduction
       programs, and I am confident we are driving significant value creation as we
       execute on our growth strategy.”

       171.       The press release also discussed certain of the Company’s recent product offerings,

including, ostensibly, the Company’s Project GRIP, stating the following:



                                                  63
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       64 64
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75303
                                                                           #: 64




       At the Consumer Electronics Show in January, Resideo announced its Honeywell
       Home™ T-Series Smart Thermostats – the T9 and T10 Pro – which feature wireless
       smart room sensors. Resideo offerings won multiple awards at CES, including a
       Consumer Technology Association award, and earned mentions in multiple “top
       pick” and “best of CES” coverage. In the first quarter, Resideo also announced the
       Honeywell Home™ SiXCOMBO detector, its first ever, two-way professionally
       installed and monitored wireless combination smoke, heat and carbon monoxide
       detector.

                                                  ***

       Resideo’s new next-generation pro series security platform began rollout in Q1.
       This revolutionary platform delivers both entry-level security protection and scales
       to a fully integrated smart home security solution. It features new self-contained
       wireless panels, advanced encrypted sensing, and offers dealers one system for easy
       installation and support. The expanded lines of sensors and life safety devices are
       interchangeable across the entire platform to help reduce inventory and training
       cost, and user replaceable parts provide added convenience for consumers. Q1 was
       a strong quarter for Products & Solutions, demonstrating both core business
       innovation and global growth.

       May 8, 2019 Form 10-Q

       172.    Also on May 8, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended March 31, 2019 with the SEC (the “1Q19 10-Q”). The 1Q19 10-Q was signed

by Defendant Ragan, and contained SOX certifications signed by Defendant Nefkens and Ragan

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       173.    The 1Q19 10-Q stated the following regarding the Company’s internal controls:

       Our Chief Executive Officer and Chief Financial Officer, with the assistance of
       other members of our management, conducted an evaluation of the effectiveness of
       the Company’s disclosure controls and procedures (as such term is defined in Rules
       13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period
       covered by this Quarterly Report on Form 10-Q. Based upon such evaluation, our
       Chief Executive Officer and Chief Financial Officer have concluded that our
       disclosure controls and procedures are effective at a reasonable assurance level as
       of the end of the period covered by this Quarterly Report on Form 10-Q.

                                                  ***


                                                  64
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       65 65
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75304
                                                                           #: 65




       There was no change in our internal control over financial reporting that occurred
       during the quarter ended March 31, 2019 that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.
       We have implemented, and continue to refine, internal controls and key system
       functionality to enable the preparation of financial information related to the new
       lease standard (ASU No. 2016-02) upon adoption on January 1, 2019. There were
       no significant changes to our internal control over financial reporting due to the
       adoption of the new lease standard.

       174.    The 1Q19 10-Q also provided that there had been no changes to the risk factors

listed in the Company’s 2018 10-K.

       May 9, 2019 Conference Call

       175.    On May 9, 2019, the Company hosted a conference call with investors and analysts

to discuss the Company’s financial results for the first quarter of 2019. During the call, Defendant

Ragan commented on the revisions to the Company’s guidance as follows:

       We've reiterated our guidance for growth in a range of 2% to 5% as we gather more
       visibility into 2019. As I mentioned, we are guiding to the upper end of the adjusted
       EBITDA range of $410 million to $430 million. As a point of clarity, when you
       look at our numbers, this adjusted EBITDA guidance includes our Honeywell
       reimbursement agreement payment, and that is how we expect to guide going
       forward. Our margin guidance is unchanged for the year at 8% or 11% when you
       strip out the Honeywell reimbursement agreement payment.

       176.    Defendant Nefkens also commented on the Company’s growth and purported

progress as follows:

       Next, in our comfort business, we celebrated the award-winning launch of multiple
       products at CES, including our T9 and T10 smart home thermostats. The product
       segment also saw tangible improvement in supply chain execution as we work
       through spin-related headwinds from the past two quarters. And lastly, for
       product and solutions, adjusted EBITDA was $81 million, above first-quarter
       expectations, but down year over year with the new products launch mix headwinds
       combined with higher-than-planned product and solution overhead costs, which
       we're working on. Now turning to ADI, we saw a continued growth in our global
       distribution segment in the first quarter with business growing 6% on a constant-
       currency basis. Growth was particularly solid in the Americas and EMEA and
       within our security and life safety businesses.

                                               ***



                                                65
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       66 66
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75305
                                                                           #: 66




       First, we had an outstanding start to the year in both our business segments with
       strong growth and performance above expectations on key metrics including
       adjusted EBITDA and adjusted EPS. Second, we're on track in executing our cost
       and investment programs, and combined, they're an essential piece in positioning
       us as a high-margin growth business over the long term. Third, our financial
       position is strong and our healthy balance sheet will allow us to drive our profitable
       growth strategy

       And last, this is our third quarter under our belt post-spin. We're making progress
       in all areas, but we're being very measured to ensure progress. And we're going to
       walk before we run. So with that, for 2019, we're confident in our growth guidance
       in the upper end of our EBITDA guidance, and we remain optimistic.

                                               ***

       So net-net, a solid start to our investment initiatives and cost programs. We're
       also starting to move beyond some of the supply chain and cost spin burdens. We
       still have a long way to go to meet our goals of substantially high margin recurring
       revenue. However, the solid Q1 has given us a momentum as we continue our work
       toward our strategy to accelerate profitable growth.

(Emphasis added.)

       177.   Defendant Nefkens commented on the Company’s presence in the thermostats and

thermal solutions markets as follows:

       Resideo has small presence in this space. Moving up to chart to our largest business
       of products and solutions, comfort. We have broken the down into four sub-
       segments. The first, connected thermostats, is a growing market at 10% plus, and
       we've been performing above market with multiple market gaining launches over
       the past 12 months, including the T9 and T10 smart home thermostats; next, is
       traditional temperature control, which includes non-connected thermostats,
       hydronic heating controls, zoning controls, etc. That's a $2.5 billion market where
       Resideo is the clear leader, but the market traditional temperature control is flat,
       and we're performing just about that.

                                               ***

       And in RTS, Resideo has a strong and leading market position and growing well
       above market. So to summarize, Resideo has market-leading positions in
       performance in the markets we serve, coupled with solid Q1 improvements in our
       pro security business. So our work is to gear Resideo to accelerate growth even
       further in these markets.

(Emphasis added.)




                                                66
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       67 67
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75306
                                                                           #: 67




       178.    With respect to the Company’s GRIP product, Defendant Nefkens stated the

following:

       So that's that. Now so obviously, there is seasonality involved in that and when it
       gets really cold and systems break, we have a much higher aftermarket sale, and
       that gives us a margin tailwind. The other point on the product mix point is really
       too important to note here, is also -- with the launch of our security platform to --
       right now, which we're basically rolling out to one of our largest customers, that is
       an OEM-type contract. It has lower price points.

       So we're basically rolling that product at first at the lowest price points while we
       still have not come up the scale from a manufacturing perspective, and that's
       causing kind of the product mix area. So that's how you -- we're looking at product
       mix bucket. And as we continue to go faster, that's when we've increased the
       number there.

       179.    Also during the call, the following exchange took place between an analyst and

Defendant Nefkens regarding the time frame for the rollout of the Company’s GRIP product and

related products:

       [Analyst]: This is Jeff Kessler at Imperial Capital. Can you talk a little bit about --
       beyond you're largest customer on the security side when you're talking about
       putting together both a home product selection on the security side, as well as
       integrating heat and cold equipment. When you look at the next level down of
       companies or let's just call it both direct dealers, as well as channel partners, what
       are you finding as the sweet spot for what they want so that you can maximize -- to
       some extent, maximize your scale and margin, maximize what they want at their
       end to satisfy their end users the most? Where are you finding that compromised,
       that mix that would be maybe the sweet spot for growth in this company beyond
       the relationship with your largest buyer?

       [Defendant Nefkens]: Yes, Jeff. So thanks for the question. So obviously, we're
       really excited about the launch of our Pro series security product, and this product
       is redefining the industry with its self-contained wireless panel, its encryption, its
       sensing capability. I mean this is a true classic example of non-creepy type,
       right? So we're out listening to the customer.

       We're not taking video. It's a true sensing product, and it's wireless, and very easy
       to use for the end user and very easy to install for the dealer. And it's got user
       replaceable modules, so they don't have to do a truck roll to get that up, which is
       going to save the dealer quite a bit of money going forward as technology
       upgrade. Now your question around the sweet spot for us, as we roll this out for
       the rest of our customers, being able to integrate, not only the hardware, but the



                                                 67
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       68 68
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75307
                                                                           #: 68




       hardware with our software, is going to be key for us, and then being able to
       leverage our platform to move into other adjacencies like the Buoy example that
       was just given. So we'll have the capability by the end of the year, beginning of
       next year.

       If you are using our application for security products, you're also going to be able
       to integrate the Buoy product and see what's happening with the water in your
       home, and we're going to be able to move into air quality as well. So that's why
       we're so excited about these platforms. That's why we're accelerating these
       platforms is because they give us more opportunity to grow our recurring revenue
       as we go forward.

(Emphasis added.)

       180.    Defendant Nefkens also discussed the launch of certain of the Company’s T-Series

thermostats as follows:

       This is a great example of Resideo leading through innovation in our core business
       segments. Next, in our comfort business, we celebrated the award-winning launch
       of multiple products at CES, including our T9 and T10 smart home thermostats.
       The product segment also saw tangible improvement in supply chain execution as
       we work through spin-related headwinds from the past two quarters. And lastly, for
       product and solutions, adjusted EBITDA was $81 million, above first-quarter
       expectations, but down year over year with the new products launch mix headwinds
       combined with higher-than-planned product and solution overhead costs, which
       we're working on.

       181.    Subsequently, the following exchange took place between Defendants Nefkens and

Ragan and an analyst on the subject of the Company’s T-Series thermostats:

       [Analyst]: It's Ian Zaffino from Oppenheimer. Question would be on kind of the
       margin evolution as we kind of progress through the year. You have this new
       security platform, I've got to believe you have a ton of cost absorption on that. Also,
       you're now selling, I guess, is it exclusively to one customer and as you diversify
       that, you could probably get high margin that way as well.

       So kind of where we now as far as, maybe, the margin headwind that that's creating?
       And then what is the margins then ultimately look like or what are the margin
       expansion should we be expecting as you ramp that product and you sell to
       nonexclusive partners?

       [Defendant Ragan]: Thanks, Ian. The margin evolution over the years, as you saw
       it for the first quarter, is not much different for the entire year, as we just disclosed
       in the guidance. We will be seeing some progress on the new platforms that we put



                                                  68
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       69 69
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75308
                                                                           #: 69




        out, but at the same time, we are going to increase our investments significantly in
        Q2 and Q3. So from a profile perspective, we do have seasonality.

        So Q1 was actually quite good. Q2 and Q3 are a little bit slower with the higher
        investment rates. And from the new products, we'll get additional scale
        throughout the year but for the whole year, we've got it to 8%, which is about
        what we did in Q1.

        [Analyst]: OK. And then you had a very successful launch of the T9 and T10 at
        CES. Now is that the super-connected thermostat? Or is this what's coming
        before and then you're going to have the super-connected coming afterwards?
        And what's kind of the timing of that rollout? Thanks.

        [Defendant Nefkens]: Yes. Ian, it's Mike here. So the T9 and T10 are top of the line
        connected products that have been in the works really for the last year. So -- and as
        you mentioned, we launched those very successfully at CES here in January.

        The T9 is the -- kind of the do-it-yourself model, and the T10 is the pro model. So
        the thermostat we've been alluding to will be launching toward the second half
        of this year, and that will -- that is the super-connected one that's in the works
        right now. And we expect to be shipping those next year at the first of 2020.

(Emphasis added.)

        May 10, 2019 Investor Presentation Slides

        182.    On May 10, 2019, the Company published presentation slides on its website from

its investor presentation held the prior day discussing the Company’s results for the first quarter

of 2019. The presentation described the following “key highlights” of the Company’s performance

that quarter:

               Strong growth in security driven by launch of next generation platform, with
                opportunity for margin improvement

               Award-winning launch at CES of new smart thermostat (T9/T10)

               Improvement in supply chain execution

               Margin compression due to mix headwinds

                                               ***

               Solid growth in the Americas and EMEA, and within Security and Life
                Safety product categories


                                                 69
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       70 70
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75309
                                                                           #: 70




              Enhancements in digital customer experience with launch of key upgrade
               to website

       183.    The presentation also contained the following chart comparing the Company’s

growth estimates to those of its competitors:




       June 6, 2019 Robert W. Baird Global Consumer, Technology & Services Conference

       184.    On June 6, 2019, Defendant Ragan attended the Robert W. Baird Global Consumer,

Technology & Services Conference. where he gave a presentation on Resideo. During the

conference, Defendant Ragan stated the following with respect to Resideo’s GRIP product, its

contract with ADT, and its T-Series thermostats, stating the following:

       We talked about the strong growth in Security. We won a large contract with ADT.
       And as we roll that out, we don't have the leverage yet on that particular product.
       That's our GRIP, Global Residential Intrusion Platform, that we rolled out and
       started to deliver this year. As we go through the year, we'll get margin expansion
       as we get additional volume and scale there.

                                                ***


                                                70
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       71 71
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75310
                                                                           #: 71




       And the next-generation security platform is going great as far as the adoption. I'm
       sure everyone's seen the ADT commercials. That is our platform that they're
       highlighting there, and it is a great product.

                                               ***

       So we have made a move in connected thermostats. We were behind. We were #3
       behind Ecobee and Nest, Now we’re #2. So we are getting some momentum there.
       We rolled out a new connected thermostat, T9, T10, at CES, and that’s gotten great
       adoption. That’s clearly the best product in the market today which is driving some
       of that share growth we have.

                                               ***

       T9, T10 functionality is actually the best in the market.

       185.    Additionally, Defendant Ragan represented that the Company has a “compelling

position in the nonconnected [thermostat] space, much greater than 50%,” and stated that though

“comps year-over-year were tough,” the declines in the Company’s RTS business were “really just

a temporary issue.”

       186.    That day, Whitesand Research published a report on the company, which stated the

following:

       We believe that the guidance cut (during 4Q18) is behind and REZI has laid out
       a path to accelerated growth following its 1Q19 earnings. The margins are also
       anticipated to rebound over the medium term. REZI trades at ~7.3x our FY 2020
       adjusted EBITDA estimate, which is at the lower end of the peer group despite
       better margins and growth outlook. In our view, REZI is undervalued at current
       levels.

                                               ***

       The next generation security platform launched in late 2018 saw solid growth in
       1Q19 as shipments began to one large customer. REZI expects the product to reach
       the entire customer base by 1H20 which should further drive revenue.

(Emphasis added.)

       August 7, 2019 Press Release

       187.    On August 7, 2019, the Company issued a press release disclosing its financial

results for the fiscal quarter ended June 30, 2019. The press release revealed, among other things,


                                                71
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       72 72
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75311
                                                                           #: 72




GAAP net loss of $11 million and GAAP earnings per share loss of $0.09 for the quarter. The

press release stated the following regarding Resideo’s performance during the quarter:

       Products & Solutions revenue increased by 4% on a GAAP basis, and 6% on
       a Non-GAAP constant currency basis year over year. Segment growth was driven
       by performance from the Security business with the migration to the new next-
       generation Pro Series security platform. Segment EBITDA was down 36% as a
       result of unfavorable product mix, production cost increases, and the impact of
       acquisition expenses. Negative impacts were partially offset by profit from
       increased volume, selling prices and raw material productivity.

(Emphasis added.)

       188.   Despite these developments, the press release reaffirmed the Company’s full year

2019 guidance of 2% to 5% revenue growth, and quoted Defendant Ragan as follows:

       “As we continue investing in our business to generate sustainable growth, our
       balance sheet remains strong, and we continue to be disciplined in our cash
       management approach,” said Joe Ragan, executive vice president and chief
       financial officer. “Looking ahead, we expect third quarter revenue growth to be
       modest, driven by typical seasonality. We remain committed to our previously
       announced EBITDA guidance, supported by our cost reduction program, which is
       on track to yield $50 million in annualized savings by 2020.”

       189.   The press release also quoted Defendant Nefkens as follows:

       “Our momentum continues with strong top-line growth during the second quarter,
       spread evenly across our ADI Global Distribution and Products & Solutions
       businesses,” said Mike Nefkens, president and CEO of Resideo. “In the first half of
       the year, we launched several new products including the T9 and T10 smart
       thermostats and an industry-leading universal defrost control for heat pumps. We
       also completed acquisitions of LifeWhere and technology from Whisker Labs. Our
       three acquisitions to date, including Buoy Labs, put us at the forefront of whole
       home monitoring across the physical home networks of air, water, energy and
       security. The Resideo team is focused on executing our organic and inorganic
       growth strategies, as well as our cost reduction programs, as we continue to drive
       growth and long-term value creation for shareholders.”

       190.   On this news, the price of the Company’s stock fell from $17.50 per share at market

open on August 8, 2019, to $17.08 per share at the close of trading that day. The Company’s stock




                                               72
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       73 73
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75312
                                                                           #: 73




price continued to decline to $16.45 per share at the close of trading on August 9, 2019, and then

to $15.59 per share at the close of trading on August 12, 2019, the following trading day.

       August 7, 2019 Form 10-Q

       191.    Also on August 7, 2019, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended June 30, 2019 with the SEC (the “2Q19 10-Q”). The 2Q19 10-Q was

signed by Defendant Ragan, and contained SOX certifications signed by Defendant Nefkens and

Ragan attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       192.    The 2Q19 10-Q stated the following regarding the Company’s internal controls:

       Our Chief Executive Officer and Chief Financial Officer, with the assistance of
       other members of our management, conducted an evaluation of the effectiveness of
       the Company’s disclosure controls and procedures (as such term is defined in Rules
       13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period
       covered by this Quarterly Report on Form 10-Q. Based upon such evaluation, our
       Chief Executive Officer and Chief Financial Officer have concluded that our
       disclosure controls and procedures are effective at a reasonable assurance level as
       of the end of the period covered by this Quarterly Report on Form 10-Q.

                                                  ***

       There was no change in our internal control over financial reporting that occurred
       during the quarter ended June 30, 2019 that has materially affected, or is reasonably
       likely to materially affect, our internal control over financial reporting. We have
       implemented, and continue to refine, internal controls and key system functionality
       to enable the preparation of financial information related to the new lease standard
       (ASU No. 2016-02) upon adoption on January 1, 2019. There were no significant
       changes to our internal control over financial reporting due to the adoption of the
       new lease standard.

       193.    The 2Q19 10-Q also provided that there had been no changes to the risk factors

listed in the Company’s 2018 10-K.

       August 8, 2019 Conference Call




                                                  73
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       74 74
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75313
                                                                           #: 74




       194.    The next day, on August 8, 2019, the Company hosted a conference call with

investors and analysts to discuss the Company’s financial results for the second quarter of 2019.

During the call, Defendant Nefkens reiterated the Company’s guidance, and once again claimed

that the Company had overcome supply chain issues and other problems stemming from the Spin-

Off, stating the following, in relevant part:

       Thanks, Michael, and good morning, everyone, and thank for joining us on today's
       call. Resideo is now three quarters post the Honeywell spin, and I'm happy to report
       that we had another solid quarter. We are finally starting to see some normalcy
       after all the spin work, and we are pleased with the progress against our strategic
       initiatives. We settled into our new HQ in Austin, Texas, which enables us to have
       the leadership team in one location.

       Also, spin-related distractions are minimizing and the field teams have been able
       to go deep with our pro customers. We've also been able to spend time with many
       new investors. But most important, our Q2 was strong, keeping us on track to hit
       our previously provided guidance for 2019. So let's get right into it.

       First, we'll update you on our overall results for the quarter. Then we'll discuss the
       results for each of our business segments. Third, I'll walk you through our progress
       in the market and some of the exact acquisitions we've made to position us for
       growth acceleration. And last, we'll end with our financials and second half outlook.

       Turning to Slide 3. For the second quarter, revenue came in at $1.242 billion, up
       year over year 4% on a GAAP basis and 6% on a non-GAAP cost and currency
       basis. From a top line perspective, we're pleased that growth has spread evenly
       across our two segments. Adjusted EBITDA after the Honeywell reimbursement
       payment came in at $81 million and $116 million excluding the reimbursement
       payment.

       A solid performance driven by a combination of top line growth and continued
       cost management. Product mix headwinds around our new product launches
       continued but were partially offset via cost containment. Adjusted EPS was $0.19
       per share and GAAP EPS was a loss of $0.09 per share due to tax effects related to
       the Honeywell reimbursement agreement. All in all, a solid quarter on both revenue
       and the EBITDA.

       Now turning to Slide 4 and our segment performance. Revenue growth was spread
       evenly across our two segments. For our ADI Global Distribution business, we
       continue to see solid organic growth in the Americas and EMEA, driven by Security
       and Life Safety as well as expansion of the Professional A/V growth initiative. We
       added to our AD product offering announcing a distribution agreement with



                                                74
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       75 75
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75314
                                                                           #: 75




       Samsung Pro, and we continue to win high-value new business throughout North
       America.

       We're also pleased to report that ADI was recently highlighted in Security Systems
       News in addition to being recognized as the top distributor used by SDM
       Magazine's, SDM 100. Now turning to our Products & Solutions business. P&S
       reported mid-single-digit growth. Security had another solid growth quarter as we
       continue to take share resulting from the launch of our new Pro series platform.

       In comfort, we saw strong volumes in the new T9 and T10 Pro connected
       thermostats. And in our RTS business, we launched a next-generation universal
       defrost control for heat pumps. We did see an in-quarter slowdown in the RTS OEM
       channel, in particular with our hot water heater OEM customers. Now driving
       harder on the organic side, we boosted our R&D spend as part of our previously
       announced strategic initiatives, and we expect to announce new product launches
       in water, comfort, air and security in the second half of the year.

       On the inorganic front, we completed two acquisitions in the quarter, which I'll talk
       more about shortly. Looking at P&S segment adjusted EBITDA, both comfort and
       security are seeing margin pressures due to product mix headwinds, specifically the
       ramp up of our new security platform and lower margins on connected thermostats.
       We are working to offset these with cost containment and supply chain and sourcing
       process improvements. I also want to call out the incredible strides we've made
       on improving our supply chain.

       As you may know, we had some supply chain headwinds pre and post-spin. But
       due to new supply chain leadership and process changes, we're delivering more
       on time than ever before and our delivery metrics are the best they've been in five
       years. This improvement will allow us to be more aggressive on the growth side.

(Emphasis added.)

       195.    Also during the call, the following exchange took place between Defendant

Nefkens and an analyst on the subject of the Company’s product roll-outs during the upcoming

fourth quarter of 2019:

       [Analyst]: This is Jeff Kessler at Imperial Capital. With regard to non-ADT
       business in the Pro market, what are the medium and some of the smaller -- but
       maybe let's shift into the medium regional companies asking for as you begin to
       change your product line and advance it in the fourth quarter. What are they asking
       for that is different or additive to what they have now to keep them -- to keep their
       value proposition up and higher than you might have to call off the new
       competition?




                                                75
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       76 76
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75315
                                                                           #: 76




        [Defendant Nefkens]: Thanks, Jeff. This is Mike here. I'll answer that. So yes, so
        looking at security, we will be rolling out our new Pro series platform to the
        general market in Q4.

        So that in 2020, we'll be rolling that out in Europe. So we have launched it with
        our largest customer, and we will be rolling it out to general market in Q4 and
        then into Europe next year. The difference is on what this product does versus the
        previous generations of product. It is a fully modular product, meaning that it will
        eliminate the number of truck rolls that our dealers need to make as technology
        increase -- as technology changes.

(Emphasis added.)

        August 12, 2019 Oppenheimer Report

        196.   On August 12, 2019, an Oppenheimer analyst issued a report on the Company

stating that “we are concerned with [Resideo’s] margin profile over the next 2-3 years,” and that

“management also acknowledged there is a ‘new normal’ in security and margins should settle in

500 bps lower.” The analyst also lowered the Company’s price target to $20, down from $30.

        197.   On this news, the price of the Company’s stock fell from $15.59 per share at the

close of trading on August 12, 2019, to $15.31 per share at the close of trading on August 13, 2019.

The Company’s stock price continued to decline to $14.64 per share at the close of trading on

August 14, 2019.

        October 22, 2019 Press Releases

        198.   On October 22, 2019, the Company issued a press release disclosing its preliminary

financial results for the fiscal quarter ended September 30, 2019. The press release announced

disappointing results for the quarter, and revealed that the Company would be performing a

“comprehensive operational and financial review” of its business, stating the following, in relevant

part:

        Resideo has begun a comprehensive operational and financial review, focused
        on improving gross margins and optimizing its organizational footprint. The aim
        of the review is to simplify internal processes that will enable Resideo to be more



                                                76
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       77 77
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75316
                                                                           #: 77




       agile in responding to changing customer and marketplace dynamics. The company
       has retained industry-recognized experts in supply chain optimization and
       organizational excellence to assist in the review.

       The review will build upon the previously announced cost optimization program,
       which is on track to achieve approximately $15 million in realized savings in 2019
       and $50 million in run-rate savings by the end of 2020. The new operational and
       financial review is expected to capture incremental gross margin and operating
       expense savings in 2020. We believe significant gross margin opportunity exists in
       Comfort and Security products through value engineering cost reductions. Resideo
       plans to provide a detailed report of planned actions, anticipated timelines, and
       progress made to date in conjunction with the announcement of its fourth-quarter
       and full-year 2019 financial results, expected in February 2020.

       “While I am disappointed in our preliminary results for the third quarter, we remain
       confident in the fundamentals of our business,” said Mike Nefkens, president and
       CEO of Resideo. “The issues impacting our second-half 2019 results underscore
       the urgency to simplify our operations, reduce our cost structure, increase agility
       throughout the organization and drive adoption of our products in the professional,
       do-it-for-me channel where Resideo is a market leader. We are aggressively
       addressing challenges through a comprehensive operational and financial review of
       the company, with a particular focus on the Products & Solutions segment. We are
       targeting areas to drive improved financial performance and are confident we
       are pursuing the necessary changes to deliver superior shareholder value.”

(Emphasis added.)

       199.   The press release also disclosed lower than expected EBITDA, as well as declining

revenue across several of the Company’s business segments, stating the following:

       Resideo Technologies, Inc. (NYSE: REZI), a leading global provider of home
       comfort and security solutions, today announced that its adjusted EBITDA (non-
       GAAP) for the third quarter of 2019 is estimated to be approximately $77 million
       to $79 million. Revenue for the third quarter is anticipated to be $1.226 billion,
       representing a 2% growth rate year-over-year.

       In the third quarter, the ADI Global Distribution business continued to grow as
       planned. The Products & Solutions segment experienced revenue decline in certain
       product families of the Comfort business and in its Residential Thermal Solutions
       (RTS) gas combustion business. We believe the RTS slowdown was driven by
       certain recent regulatory changes and a general slowdown across large OEM
       customers in the sector.

       The Comfort business declines were primarily due to lower sales volumes in non-
       connected thermostats. We believe a poor pre-spin cutover from the prior



                                               77
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       78 78
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75317
                                                                           #: 78




       generation of non-connected thermostats to the T-Series line impacted the
       adoption of mid-level T-Series thermostats. The cutover effects became markedly
       more pronounced in the third quarter after the prior generation of non-connected
       thermostats were discontinued. The company is working with its channel partners
       to enhance and better position the T-Series and expects significant improvement in
       2020.

       The company expects these headwinds to continue into the peak winter demand
       period, which is expected to reduce previously anticipated full-year 2019 Products
       & Solutions segment revenue by approximately $110 million. Approximately $66
       million of this expected shortfall is from Comfort and $22 million from RTS, with
       the related gross margin and adjusted EBITDA impacts. While the Security
       business continues to grow, a single large new customer delayed the start date of
       its purchases beyond the fourth quarter, resulting in an expected negative impact
       on fourth-quarter revenue of approximately $22 million.

       The company’s new generation security products and connected thermostats have
       experienced solid growth. However, with the transition, these products have yet
       to benefit from lifecycle value engineering, adversely impacting full-year 2019
       Products & Solutions segment gross margins. The company is actively investing
       in its value engineering team and expects meaningful improvement to gross
       margins over the next 18 months.

(Emphasis added.)

       200.    Concurrently with its earnings release, the Company also announced that

Defendant Ragan would be resigning as the Company’s CFO “to pursue other opportunities,” and

would be replaced by Ryder, who would become the Company’s interim CFO effective November

7, 2019.

       201.    On this news, the price of the Company’s stock fell from $15.23 per share at the

close of trading on October 22, 2019, to $9.50 per share at the close of trading on October 23,

2019, representing a loss in value of more than 37%.

       202.    The statements referenced in ¶¶ 151–154, 156–158, 160–164, 169–185, 187–189,

191–195, and 198–199 herein were materially false and misleading because they failed to disclose,

inter alia, that: (1) the negative impacts of the Spin-Off on Resideo were far more significant and

pervasive than the Individual Defendants had disclosed, and the royalties and other payments the



                                                78
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       79 79
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75318
                                                                           #: 79




Company was required to make to Honeywell would significantly hamper the Company’s ability

to operate effectively and respond to challenges in the market; (2) the Company had virtually no

value engineers, which would prevent the Company from effectively managing certain product

costs; (3) the Company’s supply chains and inventory were pervaded by serious problems, causing

backorders and shortages; (4) the Company’s T-Series thermostats and certain of its security

systems made use of outdated technology and were becoming less relevant in the market; (5) the

Company’s TCC App was plagued by technical problems that reduced its effectiveness; (6) the

Company failed to fulfill contractual obligations to certain of its OEM customers, resulting in

contract penalties; (7) the Company had lost a significant amount of leverage and bargaining power

that it had once been afforded as a part of Honeywell; (8) the Company suffered from fundamental

governance and operational issues owing to its nature as a fusion of largely unrelated business

units without a shared history of operations; (9) the Company lacked the expertise or technology

needed to redress the foregoing problems; (10) due to all of the foregoing, the Individual

Defendants’ representations regarding the Company’s financial guidance, earnings, and overall

prospects were misleading and lacked a reasonable basis in fact; and (11) the Company failed to

maintain internal controls. As a result of the foregoing, Resideo’s public statements were

materially false and misleading at all relevant times.

       The Truth Fully Emerges

       203.    On November 6, 2019, the Company issued a press release confirming the

disappointing financial results disclosed on October 22, 2019. The next day, on November 7, 2019,

the Company held an earnings call to discuss its financial results for the third quarter of 2019.

During the call, Defendant Nefkens revealed, for the first time, that the Company had virtually no




                                                 79
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       80 80
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75319
                                                                           #: 80




value engineering teams since “[b]efore we spun off from Honeywell,” and throughout the

Relevant Period, stating the following:

       I mentioned in my opening remarks that we have identified the specific factors that
       impacted our 2019 EBITDA decline in products and solutions and are taking
       aggressive actions. Let me summarize those here. The first factor was gross margin
       compression. Most of our value engineering stopped prior to our spin-off from
       Honeywell.

       In a company like ours, product costs like components, raw materials and
       packaging will need to be optimized every year to keep gross margin strong. Value
       engineering teams do that. Before we spun off from Honeywell, these teams were
       largely depleted, and we are seeing the effects of that in our gross margins.
       Building back this capability as a top priority, and we expect to see the benefits
       starting in 2020.

(Emphasis added.)

       204.    Defendant Nefkens further commented on the Company’s lack of value engineering

teams in response to an analyst’s question as follows:

       Yes, Jeff, and thanks for the question. This is Mike here. So look, I think the lines
       were drawn pre-spin sometime back about who was coming over and who wasn't.
       So not certain of exactly how those decisions were made.

       And what I can tell you is that the talent and the value engineering that came over
       was very small compared to what was required. Our business is going through a
       transformation right now from products that are more mechanical into products that
       are more electronic. And we basically did not have the right people on the pitch
       post-spin to continue to value engineer those products. One of the poor
       assumptions we made was that we have those capabilities and we have the right
       talent to drive those.

       And I think we saw pretty quickly in Q3 that those teams were not making the right
       progress, and we had to make some pretty significant changes to go drive that. So
       we have begun that on three of our major lines of products. We already have new
       teams in place. As you alluded, the problem with that is really the value
       engineering that should have been done 12 to 24 months ago, we would have
       started to see the impact now.

       Now that we're restarting that, it will take some time as new raws, new materials,
       new components will have to come in, will have to be manufactured. We'll have to
       move all the previous stocks that we have before we start to see the benefit of that,
       and we expect that to take 12 to 24 months. But I just want everyone on the line to



                                                80
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       81 81
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75320
                                                                           #: 81




       know that for three of our major lines, we have new talent in place. Some of the
       external help that Bob referred to earlier is on the pitch as well helping us, and they
       have world-class expertise in this.

(Emphasis added.)

       205.       Defendant Nefkens discussed additional factors that had impacted Resideo

following the Spin-Off, including problems with sourcing and slow-moving products as follows:

       The second factor is sourcing. We lost some sourcing leverage in direct and indirect
       materials following the spin-off. We've been working with our suppliers for several
       months now to rectify that. The third factor is a margin drop associated with the
       competitive renewal of a contract from a large OEM security customer.

       This contract was secured in 2017 and first deliveries began a year later, with
       volume ramp-up in 2019. Contractual customer rebates associated with this
       contract drove further margin decline this year. The fourth factor is the previously
       mentioned T-Series thermostat transition. This was a transition that began in 2017
       from a high-margin product offering to more modern but lower-margin series.

       The plan called for increased volumes to make up for the margin drop. This did not
       materialize, which was a clear planning and execution misstep. As mentioned, we
       are working with our channel partners to improve the position of the T-Series line
       and expect improvement in 2020. Finally, post-spin inventory writedowns and
       slow-moving products impacted our EBITDA as well.

       206.       On this news, the price of the Company’s stock fell from $10.02 per share at the

close of trading on November 6, 2019, to $9.78 per share at the close of trading on November 7,

2019, on heavy volume. The price of the Company’s stock continued to drop over the next several

trading days, falling to $9.60 per share at the close of trading on November 8, 2019, and finally

settling at $9.02 per share at the close of trading on November 11, 2019.

       207.       Not long after, on December 2, 2019, the Company announced that Defendant

Nefkens would be resigning as CEO once a successor was appointed, purportedly to “focus on

family issues.”

       Subsequent Developments

       December 11, 2019 Investor Update



                                                 81
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       82 82
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75321
                                                                           #: 82




       208.    On December 11, 2019, the Company published an “Investor Update” presentation

on its website, discussing, among other things, the Company’s performance in 2019, which the

presentation conceded was “very disappointing.” The presentation stated the following regarding

the Company’s “Post-Spin” prospects:

              Resideo opened trading on the first day as an independent company on
               October 29, 2018 at $28 per share

              The spin thesis was strong brand recognition, Pro Install channel and Home
               Install base, consistent ADI performance and leadership share in large and
               growing segments

              SpinCos often have teething pains due to legacy tie-ins, allocated pre-spin
               financials, management and customer turnover, TSA transitions and
               shareholder churn

              Resideo has additional complexity due to Honeywell determined spin
               obligations, lack of pre-existing stand-alone business and dramatic
               profitability shortfalls to estimates

              Performance has been disappointing in 2019, with commensurate stock
               market reaction

       December 11, 2019 Investor Conference

       209.    Also on December 11, 2019, the Company presented at the Imperial Capital 2019

Security Investor Conference. During the conference, Ryder, the Company’s new CFO, divulged

numerous pieces of information regarding the serious issues Resideo had been facing—and that

the Individual Defendants had attempted to conceal—since the Company’s inception. Ryder stated

the following, in relevant part:

       I’m new here, just started about a month ago. My first official act was to bring
       down full year guidance by like 35%, so welcome to the NFL moment.

                                              ***

       A big thing was a lack of pre-existing standalone business . . . [e]ssentially, the
       whole Products & Solutions business was various businesses within divisions of
       Honeywell. And they kind of picked individual pieces up and kind of threw them



                                               82
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       83 83
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75322
                                                                           #: 83




       together and called that Products & Solutions which we’ll talk about. And that kind
       of had some governance ramifications.

                                              ***

       We’re going to make some pretty sizeable reductions in [selling, general and
       administrative expenses] to right-size the business for what we think new sales will
       be when we eliminate some of the [products] and maybe look at some of the
       geographies and make sure we have the right [selling, general and administrative
       expenses], because all this stuff came over from Honeywell, and was probably
       structured for a much bigger, more complex business. Which we no longer have.
       There is a lot of governance with a clear escalation path.

(Emphasis added.)

       210.    In particular, Ryder detailed severe problems with the performance of the

Company’s products, the Company’s manufacturing capabilities, and the Company’s supply

chain, contradicting many of the Individual Defendants’ prior statements, stating the following:

       We’ve had new product introduction, execution issues, lack of customer
       acceptance testing. And we are too slow to identify poor performing new product
       launches, okay? Now all these new product introductions, obviously, this takes a
       while to get these things going.

                                              ***

       The portfolio is being adjusted to meet consumer needs, right? So there are a lot of
       these – most of this was driven by new product introductions. These were all
       developed probably a couple of years ago and launched kind of this year, not
       completely launched, right, but weren’t really accepted by customers, weren't
       really competitive, probably some issues around previous products that were
       discontinued and new products that were put in. The customers actually like the
       old products better than new products. That's never a good thing. Maybe, they
       weren't so price competitive, which is also never a good thing, which is leading to
       these kind of numbers.

                                              ***

       We had the inventory. And unfortunately, nobody wanted to buy it, which is why
       we had these inventory write-offs, okay?

                                              ***

       We probably have too many [products], we might be in too many places. Maybe
       our manufacturing facilities aren’t in the right places with the right freight lanes.
       Maybe capacity utilization isn’t where we would want to be.


                                                83
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       84 84
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75323
                                                                           #: 84




(Emphasis added.)

       February 26, 2020 Press Release

       211.    On February 26, 2020, the Company issued a press release disclosing its financial

results for the fiscal quarter and full year ended December 31, 2019. The press release revealed

relatively dismal fourth quarter and full year 2019 results, in stark contrast to the guidance

previously issued by the Individual Defendants, stating the following:

        Consolidated revenue increased 3% on a GAAP basis and 4% on a constant
       currency basis year-over-year. GAAP performance was driven by robust 10%
       growth in ADI partially offset by a 4% reduction in Products & Solutions. Adjusted
       EBITDA declined $34 million, or 25% year-over-year, driven by a 28% reduction
       in Products & Solutions partially offset by an 18% increase in ADI.

       Full-year consolidated revenue increased 3% on a GAAP basis and 5% on a
       constant currency basis. GAAP performance was driven by ADI revenue growth of
       6% and flat revenues for Products & Solutions. Adjusted EBITDA declined
       $137 million, or 27%, driven by a 32% reduction in Products & Solutions partially
       offset by a 15% increase in ADI.

                                              ***

       ADI delivered consistently strong performance during 2019. The Products &
       Solutions business experienced a number of challenges during the year, particularly
       in the third and fourth quarters, that negatively impacted performance across its
       product lines.

       February 27, 2020 Conference Call

       212.    On February 27, 2020, the Company held a conference call with analysts and

investors to discuss the Company’s financial results issued the prior day. During the call, which

was hosted by Ryder and Defendants Nefkens and Teich, Defendant Teich engaged in the

following exchange with an analyst, revealing additional information contradicting the Individual

Defendants’ prior representations as to the post-Spin-Off problems the Company had been facing,

including its lack of value engineers:




                                               84
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       85 85
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75324
                                                                           #: 85




       [Analyst]: OK. Second question, with regard to -- one of the problems that the
       company encountered this past year was the lack of product development people
       who were critical in developing some of the newer, now perhaps slightly older
       products that you folks are selling did not come over from Honeywell. From what
       I've seen and what I've talked to you, what we've seen in the company, it sounds
       like they've either gotten some people coming over from Honeywell or are you
       replenished some of the product development folks who were lost. Can you
       comment on what's going on there in terms of getting the people in place and then
       getting the products in place?

       [Defendant Teich]: So I agree with you, Jeff, that post-spin that there was an
       opportunity for talent improvement in the product development areas of P&S.,
       and some of the lack of that was manifested in our results in 2019. So the problem
       has been identified. We've hired a new Products & Solutions President, Sach
       Sankpal, who's got a history with Honeywell and in some of these segments, so he
       knows a lot of the players there. And he's got a good eye for talent.

       And that's the most important thing, it's just to get the right talent in the right
       positions, and properly motivate them and direct them to focus on the right
       priorities from the R&D standpoint. And that's job No. 1 for Sach at this point. He's
       an experienced operator.

       And I'm confident that he's going to generate good results in that regard. It's a time-
       consuming process. It's not something that happens instantly. But I think it's most
       important that you have good talent that is well-selected and well-managed and
       working on the correct priorities, and that's what we're focused on.

(Emphasis added.)

                                   DAMAGES TO RESIDEO

       213.    As a direct and proximate result of the Individual Defendants’ misconduct, Resideo

has lost and will continue to lose and expend many millions of dollars.

       214.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company and the Company’s former CEO, former CFO,

and former CIO, and any internal investigations, and amounts paid to outside lawyers, accountants,

and investigators in connection thereto.




                                                 85
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       86 86
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75325
                                                                           #: 86




        215.    Additionally, these expenditures include, but are not limited to, lavish

compensation, benefits, and other payments provided to the Individual Defendants who breached

their fiduciary duties to the Company.

        216.    As a direct and proximate result of the Individual Defendants’ conduct, Resideo

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        217.    Plaintiff brings this action derivatively and for the benefit of Resideo to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Resideo, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the Exchange Act,

as well as the aiding and abetting thereof.

        218.    Resideo is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        219.    Plaintiff is, and has been at all relevant times, a shareholder of Resideo. Plaintiff

will adequately and fairly represent the interests of Resideo in enforcing and prosecuting its rights,

and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce

and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        220.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.




                                                 86
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       87 87
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75326
                                                                           #: 87




       221.    A pre-suit demand on the Board of Resideo is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following nine individuals: Defendants

Deninger, Fradin, Lazar, Richardson, Teich, and Wienbar (the “Director-Defendants”), along with

non-parties Jay Geldmacher, Cynthia Hostetler, and Brian Kushner (together with the Director-

Defendants, the “Directors”). Plaintiff needs only to allege demand futility as to five of the nine

Directors who are on the Board at the time this action is commenced.

       222.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while one of them engaged in insider

trading based on material non-public information, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

       223.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

       224.    Additional reasons that demand on Defendant Deninger is futile follow. Defendant

Deninger has served as a Company director since 2018. He also serves as the Chair of the

Company’s Finance Committee, and as a member of the Audit Committee and the Innovation and

Technology Committee. Defendant Deninger has received and continues to receive compensation




                                                 87
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       88 88
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75327
                                                                           #: 88




for his role as a director as described herein. As a trusted Company director, he conducted little, if

any, oversight of the scheme to cause the Company to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Deninger signed, and thus personally made the false and misleading statements in the

2018 10-K. For these reasons, Defendant Deninger breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       225.    Additional reasons that demand on Defendant Fradin is futile follow. Defendant

Fradin has served as the Chairman of the Board since 2018. He also serves as a member of the

Company’s Finance Committee and the Innovation and Technology Committee. Defendant Fradin

has received and continues to receive compensation for his role as a director as described herein.

As a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. Furthermore, Defendant Fradin signed, and thus personally made the

false and misleading statements in the 2018 10-K. For these reasons, Defendant Fradin breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       226.    Additional reasons that demand on Defendant Lazar is futile follow. Defendant

Lazar has served as a Company director since 2018. He also serves as the Chair of the Company’s

Audit Committee, and as a member of the Innovation and Technology Committee and the Strategic

& Operational Committee. Defendant Lazar has received and continues to receive compensation




                                                  88
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       89 89
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75328
                                                                           #: 89




for his role as a director as described herein. As a trusted Company director, he conducted little, if

any, oversight of the scheme to cause the Company to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Additionally, his insider

sale demonstrates his motive in facilitating and participating in the fraud. Furthermore, Defendant

Lazar signed, and thus personally made the false and misleading statements in the 2018 10-K. For

these reasons, Defendant Lazar breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       227.    Additional reasons that demand on Defendant Richardson is futile follow.

Defendant Richardson has served as a Company director since 2018. She also serves as the Chair

of the Company’s Nominating and Governance Committee, and as a member of the Compensation

Committee and the Strategic & Operational Committee. Defendant Richardson has received and

continues to receive compensation for her role as a director as described herein. As a trusted

Company director, she conducted little, if any, oversight of the scheme to cause the Company to

make false and misleading statements, consciously disregarded her duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded her duties to protect

corporate assets. Furthermore, Defendant Richardson signed, and thus personally made the false

and misleading statements in the 2018 10-K. For these reasons, Defendant Richardson breached

her fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon her is futile and, therefore, excused.

       228.    Additional reasons that demand on Defendant Teich is futile follow. Defendant

Teich has served as the Company’s lead independent director since 2018. He also serves as the




                                                  89
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       90 90
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75329
                                                                           #: 90




Chair of the Company’s Innovation and Technology Committee and the Strategic & Operational

Committee, and as a member of the Compensation Committee, the Finance committee, and the

Nominating and Governance Committee. Defendant Teich has received and continues to receive

compensation for his role as a director as described herein. As a trusted Company director, he

conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

During the Company’s conference call held on February 27, 2020, Defendant Teich indicated his

awareness of the Company’s lack of value engineers following the Spin-Off, further demonstrating

his complicity in the scheme to conceal material information from the market. Furthermore,

Defendant Teich signed, and thus personally made the false and misleading statements in the 2018

10-K. For these reasons, Defendant Teich breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

       229.    Additional reasons that demand on Defendant Wienbar is futile follow. Defendant

Wienbar has served as a Company director since 2018. She also serves as the Chair of the

Company’s Compensation Committee, and as a member of the Audit Committee and Nominating

and Governance Committee. Defendant Wienbar has received and continues to receive

compensation for her role as a director as described herein. As a trusted Company director, she

conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded her duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Furthermore, Defendant Wienbar signed, and thus personally made the false and misleading




                                                 90
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       91 91
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75330
                                                                           #: 91




statements in the 2018 10-K. For these reasons, Defendant Wienbar breached her fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

her is futile and, therefore, excused.

       230.    Additional reasons that demand on the Board is futile follow.

       231.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For example, prior to the Spin-Off,

Defendants Nefkens, Ragan, and Fradin each served in various senior roles at Honeywell during

the same period of time, including as CEO of Honeywell’s Homes Business, as CFO of Honeywell

Homes, and as vice chairman of Honeywell, respectively. Additionally, between January 2014 and

February 2015, Defendants Lazar and Richardson served as CFO and COO, respectively, at GoPro,

Inc. These conflicts of interest precluded the Director-Defendants from adequately monitoring the

Company’s operations and internal controls and calling into question the Individual Defendants’

conduct. Thus, demand upon the Director-Defendants would be futile.

       232.    Defendants Deninger, Lazar, and Wienbar (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the Company’s

Audit Committee Charter, the Audit Committee Defendants are responsible for overseeing, among

other things, the integrity of the Company’s financial statements, the Company’s compliance with

laws and regulations, and the Company’s accounting and financial reporting practices and system

of internal controls. The Audit Committee Defendants failed to ensure the integrity of the

Company’s financial statements and internal controls, as they are charged to do under the Audit

Committee Charter, allowing the Company to issue false and misleading financial statements with




                                                 91
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       92 92
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75331
                                                                           #: 92




the SEC. Thus, the Audit Committee Defendants breached their fiduciary duties, are not

disinterested, and demand is excused as to them.

       233.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, gross mismanagement, abuse

of control, waste of corporate assets, unjust enrichment, and violations of Section 14(a) of the

Exchange Act. In further violation of the Code of Conduct, the Director-Defendants failed to

comply with laws and regulations, maintain the accuracy of Company records and reports, avoid

conflicts of interest, conduct business in an honest and ethical manner, protect and properly use

corporate assets, and properly report violations of the Code of Conduct. Thus, the Director-

Defendants face a substantial likelihood of liability and demand is futile as to them.

       234.    Resideo has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Resideo any part of the damages Resideo suffered and will continue to suffer thereby. Thus, any

demand upon the Director-Defendants would be futile.

       235.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of




                                                 92
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       93 93
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75332
                                                                           #: 93




exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       236.       The acts complained of herein constitute violations of fiduciary duties owed by

Resideo’s officers and directors, and these acts are incapable of ratification.

       237.       The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Resideo. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue themselves

or certain of the officers of Resideo, there would be no directors’ and officers’ insurance

protection. Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage, if

such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

Thus, demand on the Director-Defendants is futile and, therefore, excused.

       238.       If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Resideo to sue the Individual Defendants named herein, since, if they

did, they would face a large uninsured individual liability. Accordingly, demand is futile in that

event, as well.

       239.       Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.




                                                   93
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       94 94
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75333
                                                                           #: 94




                                           FIRST CLAIM

                      Against the Individual Defendants for Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

        240.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        241.    The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), that are alleged herein are based solely on negligence. They are not based on any

allegation of reckless or knowing conduct by or on behalf of the Individual Defendants. The

Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff specifically

disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of

fraud, scienter, or recklessness with regard to these nonfraud claims.

        242.    Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

person, by use of the mails or by any means or instrumentality of interstate commerce or of any

facility of a national securities exchange or otherwise, in contravention of such rules and

regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the

protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent

or authorization in respect of any security (other than an exempted security) registered pursuant to

section 12 of this title [15 U.S.C. § 78l].”

        243.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.




                                                 94
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       95 95
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75334
                                                                           #: 95




       244.    Under the direction and watch of the Directors, the 2019 Proxy Statement failed to

disclose, inter alia, that: that: (1) the negative impacts of the Spin-Off on Resideo were far more

significant and pervasive than the Individual Defendants had disclosed, and the royalties and other

payments the Company was required to make to Honeywell would significantly hamper the

Company’s ability to operate effectively and respond to challenges in the market; (2) the Company

had virtually no value engineers, which would prevent the Company from effectively managing

certain product costs; (3) the Company’s supply chains and inventory were pervaded by serious

problems, causing backorders and shortages; (4) the Company’s T-Series thermostats and certain

of its security systems made use of outdated technology and were becoming less relevant in the

market; (5) the Company’s TCC App was plagued by technical problems that reduced its

effectiveness; (6) the Company failed to fulfill contractual obligations to certain of its OEM

customers, resulting in contract penalties; (7) the Company had lost a significant amount of

leverage and bargaining power that it had once been afforded as a part of Honeywell; (8) the

Company suffered from fundamental governance and operational issues owing to its nature as a

fusion of largely unrelated business units without a shared history of operations; (9) the Company

lacked the expertise or technology needed to redress the foregoing problems; (10) due to all of the

foregoing, the Individual Defendants’ representations regarding the Company’s financial

guidance, earnings, and overall prospects were misleading and lacked a reasonable basis in fact;

and (11) the Company failed to maintain internal controls. As a result of the foregoing, Resideo’s

public statements were materially false and misleading at all relevant times.

       245.    The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s financial prospects were




                                                95
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       96 96
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75335
                                                                           #: 96




misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       246.    Moreover, the 2019 Proxy Statement was false and misleading when it discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Individual Defendants’ failures to abide by them and their engagement in the

scheme to issue false and misleading statements and omissions of material fact.

       247.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2019 Proxy Statement were materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2019 Proxy Statement, including election of directors, appointment of an independent

auditor, an advisory vote to approve executive compensation, and an advisory vote on the

frequency of future advisory votes to approve executive compensation.

       248.    The false and misleading elements of the 2019 Proxy Statement led to the re-

election of Defendants Nefkens, Deninger, and Wienbar, which allowed them to continue

breaching their fiduciary duties to Resideo.

       249.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2019 Proxy Statement.

       250.    Plaintiff on behalf of Resideo has no adequate remedy at law.




                                                 96
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       97 97
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75336
                                                                           #: 97




                                           SECOND CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       251.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       252.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Resideo’s business and affairs.

       253.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       254.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Resideo.

       255.    In breach of their fiduciary duties owed to Resideo, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and/or misleading

statements and/or omissions of material fact that failed to disclose, inter alia, that: (1) the negative

impacts of the Spin-Off on Resideo were far more significant and pervasive than the Individual

Defendants had disclosed, and the royalties and other payments the Company was required to

make to Honeywell would significantly hamper the Company’s ability to operate effectively and

respond to challenges in the market; (2) the Company had virtually no value engineers, which

would prevent the Company from effectively managing certain product costs; (3) the Company’s

supply chains and inventory were pervaded by serious problems, causing backorders and

shortages; (4) the Company’s T-Series thermostats and certain of its security systems made use of

outdated technology and were becoming less relevant in the market; (5) the Company’s TCC App




                                                  97
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       98 98
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75337
                                                                           #: 98




was plagued by technical problems that reduced its effectiveness; (6) the Company failed to fulfill

contractual obligations to certain of its OEM customers, resulting in contract penalties; (7) the

Company had lost a significant amount of leverage and bargaining power that it had once been

afforded as a part of Honeywell; (8) the Company suffered from fundamental governance and

operational issues owing to its nature as a fusion of largely unrelated business units without a

shared history of operations; (9) the Company lacked the expertise or technology needed to redress

the foregoing problems; (10) due to all of the foregoing, the Individual Defendants’ representations

regarding the Company’s financial guidance, earnings, and overall prospects were misleading and

lacked a reasonable basis in fact; and (11) the Company failed to maintain internal controls. As a

result of the foregoing, Resideo’s public statements were materially false and misleading at all

relevant times.

       256.       The Individual Defendants failed to correct and/or caused the Company to fail to

correct the false and/or misleading statements and/or omissions of material fact, while one of the

Individual Defendants engaged in insider trading, which renders them personally liable to the

Company for breaching their fiduciary duties.

       257.       Also in breach of their fiduciary duties, the Individual Defendants caused the

Company to fail to maintain internal controls.

       258.       The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements and representations. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were




                                                  98
Case
Case1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1
                                 Filed
                                     Filed
                                        07/06/20
                                           07/07/20
                                                  Page
                                                    Page
                                                       99 99
                                                          of 103
                                                             of 103
                                                                 PageID
                                                                    PageID
                                                                        #: 75338
                                                                           #: 99




available to them. Such material misrepresentations and omissions were committed knowingly or

recklessly and for the purpose and effect of artificially inflating the price of Resideo’s securities.

        259.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain internal controls. The Individual Defendants had actual knowledge that the Company was

engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

maintained, or acted with reckless disregard for the truth, in that they caused the Company to

improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

even though such facts were available to them. Such improper conduct was committed knowingly

or recklessly and for the purpose and effect of artificially inflating the price of Resideo’s securities.

The Individual Defendants, in good faith, should have taken appropriate action to correct the

schemes alleged herein and to prevent them from continuing to occur.

        260.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        261.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Resideo has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        262.    Plaintiff on behalf of Resideo has no adequate remedy at law.

                                           THIRD CLAIM

                       Against Individual Defendants for Unjust Enrichment

        263.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.




                                                   99
Case 1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1Filed
                                     Filed
                                         07/06/20
                                           07/07/20Page
                                                     Page
                                                        100
                                                          100
                                                            of of
                                                               103103
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              75339
                                                                                 100




       264.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Resideo.

       265.    The Individual Defendants either benefitted financially from the improper conduct,

or received bonuses, stock options, or similar compensation from Resideo that was tied to the

performance or artificially inflated valuation of Resideo, or received compensation or other

payments that were unjust in light of the Individual Defendants’ bad faith conduct.

       266.    Plaintiff, as a shareholder and a representative of Resideo, seeks restitution from

the Individual Defendants and seeks an order from this Court disgorging all profits, including from

insider transactions, the redemption of preferred stock, benefits, and other compensation, including

any performance-based or valuation-based compensation, obtained by the Individual Defendants

due to their wrongful conduct and breach of their fiduciary and contractual duties.

       267.    Plaintiff on behalf of Resideo has no adequate remedy at law.

                                           FOURTH CLAIM

                     Against Individual Defendants for Abuse of Control

       268.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       269.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Resideo, for which they are legally responsible.

       270.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Resideo has sustained significant damages. As a result of the misconduct alleged herein, the

Individual Defendants are liable to the Company.

       271.    Plaintiff on behalf of Resideo has no adequate remedy at law.




                                                100
Case 1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1Filed
                                     Filed
                                         07/06/20
                                           07/07/20Page
                                                     Page
                                                        101
                                                          101
                                                            of of
                                                               103103
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              75340
                                                                                 101




                                           FIFTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       272.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       273.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Resideo in a manner consistent with the

operations of a publicly-held corporation.

       274.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Resideo has sustained and will continue to

sustain significant damages.

       275.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       276.    Plaintiff on behalf of Resideo has no adequate remedy at law.

                                           SIXTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       277.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       278.    The Individual Defendants caused the Company to pay themselves excessive

salaries and fees, to the detriment of the shareholders and the Company.

       279.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, the Individual Defendants have caused Resideo to waste

valuable corporate assets, to incur many millions of dollars of legal liability and/or costs to defend




                                                 101
Case 1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1Filed
                                     Filed
                                         07/06/20
                                           07/07/20Page
                                                     Page
                                                        102
                                                          102
                                                            of of
                                                               103103
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              75341
                                                                                 102




unlawful actions, to engage in internal investigations, and to lose financing from investors and

business from future customers who no longer trust the Company and its products.

       280.     As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       281.     Plaintiff on behalf of Resideo has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of Resideo, and

that Plaintiff is an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Resideo;

                (c)     Determining and awarding to Resideo the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                (d)     Directing Resideo and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Resideo and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and




                                                 102
Case 1:99-mc-09999
     1:20-cv-00915-UNA
                    Document
                        Document
                             770 1Filed
                                     Filed
                                         07/06/20
                                           07/07/20Page
                                                     Page
                                                        103
                                                          103
                                                            of of
                                                               103103
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              75342
                                                                                 103




            guidelines of the Board;

                     2. a provision to permit the shareholders of Resideo to nominate at least five

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Resideo restitution from Individual Defendants, and each of

them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.


 Dated: July 6, 2020                               Respectfully submitted,


 Of Counsel:                                       FARNAN LLP

 THE ROSEN LAW FIRM, P.A.                          /s/ Michael J. Farnan_____
 Phillip Kim                                       Brian E. Farnan (Bar No. 4089)
 275 Madison Avenue                                Michael J. Farnan (Bar No. 5165)
 40th Floor                                        919 N. Market St., 12th Floor
 New York, NY 10016                                Wilmington, DE 19801
 Telephone: (212) 686-1060                         Telephone: (302) 777-0300
 Facsimile: (212) 202-3827                         Facsimile: (302) 777-0301
 Email: pkim@rosenlegal.com                        Email: bfarnan@farnanlaw.com
                                                   Email: mfarnan@farnanlaw.com
 THE BROWN LAW FIRM, P.C.
 Timothy Brown
 240 Townsend Square
 Oyster Bay, NY 11771
 Telephone: (516) 922-5427
 Facsimile: (516) 344-6204
 Email: tbrown@thebrownlawfirm.net
                                                   Attorneys for Plaintiff




                                                103
